UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                 Plaintiff,

     -against-

UNITED HEALTH PROGRAMS OF AMERICA,
INC. and COST CONTAINMENT GROUP,
INC.,

              Defendants.
----------------------------------X
----------------------------------X    Memorandum and Order
ELIZABETH ONTANEDA, FRANCINE           14-CV-3673 (KAM)(JO)
PENNISI, and FAITH PABON,

            Plaintiffs-Intervenors,

     -against-

UNITED HEALTH PROGRAMS OF AMERICA,
INC. and COST CONTAINMENT GROUP,
INC.,

              Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiff United States Equal Employment Opportunity

Commission (“EEOC”) commenced this action against defendants

United Health Programs of America, Inc., and Cost Containment

Group, Inc. (collectively, “defendants”), pursuant to Title VII

of the Civil Rights Act of 1964 (“Title VII”) on behalf of a

group of defendants’ former employees – Danielle Diaz, Jennifer

Honohan, Regina Maldari, Cynthia Pegullo, Elizabeth Safara,


                                1
Sandra Benedict, and Karen Josey (the “claimants”).   Three

claimants – plaintiff-intervenors Elizabeth Ontaneda, Francine

Pennisi, and Faith Pabon (“plaintiff-intervenors,” and,

collectively with EEOC, “plaintiffs”) – intervened in this

action seeking relief pursuant to Title VII and the New York

State Human Rights Law (“NYSHRL”).   The case went to trial and

was submitted to a jury, which returned a verdict partially in

plaintiffs’ favor and partially in defendants’ favor and awarded

plaintiffs a total of $5,102,060 in compensatory and punitive

damages.   Pending before the court are plaintiffs’ motion for

injunctive relief, equitable relief, back pay, and entry of

judgment, as well as plaintiffs’ motion for attorneys’ fees and

costs.   For the reasons and in the manner discussed below,

plaintiffs’ motions are granted in part and denied in part.

                            BACKGROUND

           The court presumes familiarity with the factual and

legal background of this matter, as recited in its summary

judgment Memorandum and Order, EEOC v. United Health Programs of

Am., Inc., 213 F. Supp. 3d 377 (E.D.N.Y. 2016) (“Onionhead I”),

and motions in limine Memorandum and Order (ECF No. 131,

Memorandum and Order re Motions in Limine), and provides

background only as necessary to resolve the instant motions.

           In their pleadings, plaintiffs claimed that they were

subjected to, inter alia, religious discrimination, reverse


                                 2
religious discrimination, retaliation, and hostile work

environment in defendants’ workplace in violation of Title VII

and NYSHRL.    Supervisors in defendants’ workplace purportedly

imposed certain practices and beliefs, often referred to as

“Onionhead” and “Harnessing Happiness,” on plaintiffs. 1            On

September 30, 2016, the court, inter alia, denied defendants’

motion for summary judgment on plaintiffs’ reverse religious

discrimination claims and hostile work environment claims

premised on reverse religious discrimination, and concluded that

Onionhead/Harnessing Happiness qualifies as a religion for the

purposes of Title VII.      Onionhead I, Inc., 213 F. Supp. 3d at

398-402.

            On April 2, 2018, the parties began a three-week jury

trial on plaintiffs’ claims that defendants subjected nine

claimants to a hostile work environment based on employer-

imposed religious practices, subjected eight claimants to

disparate treatment (including wrongful termination) based on

claimants’ rejection of defendants’ religious practices, and

subjected one claimant to disparate treatment (including

wrongful termination) and retaliation based on that claimant’s

personal religious beliefs.       For the purposes of trial and based

on the court’s memorandum and order on summary judgment, the


1 The events underlying this action involve both Onionhead and Harnessing
Happiness. The court refers to the programs collectively as Onionhead or
Onionhead/Harnessing Happiness, except where the distinction is relevant.


                                      3
parties stipulated that certain of defendants’ alleged practices

were religious, including, among other things: texts, beliefs,

concepts, and practices concerning Onionhead, including meetings

and workshops; statements by Chief Executive Officer (“CEO”)

Hodes and his aunt, Denali Jordan (“Denali”), that employees are

“chosen”; praying in the workplace; and emails referencing God,

spirituality, and demons.   (ECF No. 184, Jt. Stip. Regarding

Practices Deemed Religious; Trial Tr. at 15-16.)

          On April 25, 2018, the jury returned a unanimous

verdict in favor of all plaintiffs on all of their hostile work

environment claims under Title VII and the NYSHRL, and

plaintiff-intervenor Pabon’s wrongful termination claim under

Title VII and the NYSHRL.   The jury returned a verdict in favor

of defendants on the remainder of the claims.   The jury awarded

plaintiffs a total of $5,102,060, consisting of compensatory and

punitive damages.   The jury awarded a total of $3,011,000 in

compensatory damages as follows: $225,000 to Benedict; $190,000

to Diaz; $570,000 to Honohan; $180,000 to Josey; $308,000 to

Maldari; $590,000 to Ontaneda; $180,000 to Pegullo; $248,000 to

Pennisi; $80,000 to Safara; and $440,000 to Pabon.   The jury

awarded a total of $2,091,060 in punitive damages as follows:

$400,000 to Diaz; $900,000 to Ontaneda; $160,000 to Pegullo;

$381,000 to Pennisi; and $250,000 to Pabon.




                                 4
          On June 8, 2018, plaintiffs filed the instant motions.

They seek: (1) injunctive relief; (2) an award of backpay and

prejudgment interest for plaintiff-intervenor Pabon; and

(3) judgment on plaintiffs’ modified damages award.     Plaintiffs

also seek: (1) attorney’s fees and costs for plaintiff-

intervenors’ attorney; and (2) EEOC’s taxable costs.

                             DISCUSSION

I.   Injunctive Relief

     A.   Legal Standard

          Under Title VII, injunctive relief may be an

appropriate remedy when the court determines that an employer

“has intentionally engaged in or is intentionally engaged in

such unlawful employment practice charged in the complaint[.]”

42 U.S.C. § 2000e-5(g)(1).   Generally, “[a]n injunction is a

matter of equitable discretion; it does not follow from success

on the merits as a matter of course.”     Winter v. Natural Res.

Defense Council, Inc., 555 U.S. 7, 32 (2008); accord EEOC v.

KarenKim, Inc., 698 F.3d 92, 100 (2d Cir. 2012).     “Once a

violation of Title VII has been established, the district court

has broad, albeit not unlimited, power to fashion the relief it

believes appropriate.”   Bridgeport Guardians Inc. v. City of

Bridgeport, 933 F.2d 1140, 1149 (2d Cir. 1991).     “The bounds of

the court’s discretion are set by the purposes of Title VII,

which are to prevent discrimination and achieve equal employment


                                 5
opportunity in the future[.]”    Berkman v. City of New York, 705

F.2d 584, 594 (2d Cir. 1983).

          In determining whether to award an injunction, the

court considers “the balance of equities and consideration of

the public interest.”    Winter, 555 U.S. at 32.    The moving party

must demonstrate that “there exists some cognizable danger of

recurrent violation.”    United States v. W.T. Grant Co., 345 U.S.

629, 633 (1953).    “Courts will grant injunctive relief against

an employer when there is evidence of widespread and continuous

retaliation or harassment that indicates that the threat of

future bad acts is high.”    Lewis v. Am. Sugar Refining, Inc.,

No. 14-cv-2302 (CRK), 2018 WL 4179053, at *3 (S.D.N.Y. Aug. 15,

2018) (citing Malarkey v. Texaco, Inc., 983 F.2d 1204, 1215 (2d

Cir. 1993) and KarenKim, 698 F.3d at 100-02).      A court may grant

injunctive relief even where a defendant has ceased the

offending conduct upon consideration of “the bona fides of the

[defendant’s] expressed intent to comply” with the law, “the

effectiveness of the discontinuance,” and “the character of the

past violations.”    W.T. Grant, 345 U.S. at 633.   However, there

must be “something more than the mere possibility [of recurrent

violations] which serves to keep the case alive.”     Id.

     B.   Application

          Plaintiffs seek permanent injunctions ordering that

defendants: (1) refrain from future religious discrimination and


                                  6
harassment; (2) refrain from pressuring or requiring employees

to participate in Onionhead, Harnessing Happiness, and the other

practices previously deemed religious by the court; and

(3) terminate their professional relationship with Denali Jordan

(“Denali”) and bar her from defendants’ premises.            (ECF No. 210-

1, Memorandum of Law in Support of Plaintiffs’ Motion for

Injunctive and Equitable Relief and Entry of Judgment (“Pl. Mem.

Relief & Damages”) at 8.) 2      Plaintiffs also seek a five-year

injunction requiring defendants to:         provide anti-discrimination

and anti-harassment training to employees by an outside monitor

or other entity approved by the EEOC; revise their anti-

discrimination and equal employment opportunity (“EEO”)

policies; retain an outside monitor to ensure compliance and

investigate complaints of religious discrimination and

harassment; comply with reporting requirements to ensure ongoing

compliance with the law; and provide their employees with notice

of this action and its outcome.        (Id.)

            Defendants argue plaintiffs have not satisfied their

burden and therefore injunctive relief is not warranted.             (ECF

No. 212, Defendants’ Memorandum of Law in Opposition to

Plaintiffs’ Motion for Injunctive and Equitable Relief and Entry

of Judgment (“Def. Opp. Relief & Damages”) at 9-33.)



2 Citations to page numbers refer to those generated by the court’s Electronic
Case Filing (“ECF”) system.


                                      7
Specifically, defendants argue that injunctive relief is

improper because plaintiffs cannot prove that defendants

“intentionally created a hostile work environment” and that

plaintiff-intervenor Pabon’s discrimination claim alone cannot

support injunctive relief.    (Id. at 9.)    They also argue there

is no threat of a recurring violation.      (Id. at 10-18.)

Further, defendants contend that, even if plaintiffs can

establish that injunctive relief is warranted, plaintiffs’

requested relief is not narrowly tailored.      (Id. at 18-33.)

          The court grants in part and denies in part

plaintiffs’ request for injunctive relief, as discussed below.

          1.   Injunctive Relief is Warranted

                a.   Title VII Permits Injunctive Relief

          As an initial matter, the court notes that defendants

misconstrue Title VII.    Without citing any case law, defendants

contend that injunctive relief is only available where an

employer intentionally discriminated against an employee, e.g.,

by intentionally creating a hostile work environment or

intentionally discriminating against an employee.      (ECF No. 212,

Def. Opp. Relief & Damages at 9.)     However, Title VII provides

that a court may grant injunctive relief where an employer

“intentionally engaged in [] an unlawful employment practice,”

42 U.S.C. § 2000e-5(g), including in mixed motive cases where

the employer “would have taken the same action in the absence of


                                  8
the impermissible motivating factor,” 42 U.S.C. § 2000e-

5(g)(2)(b) (citing 42 U.S.C. § 2000e-2(m)).   Thus, where, as

here, a jury finds that the defendant employer violated Title

VII by maintaining a hostile work environment, the court is

permitted to award injunctive relief consistent with the

purposes of Title VII.   See Bridgeport Guardians, 933 F.2d at

1149 (“Once a violation of Title VII has been established, the

district court has broad . . . power to fashion the relief it

believes appropriate.”); see also Meegan v. City of Buffalo, No.

79-cv-467, 1980 WL 18660, at *6 (W.D.N.Y. July 24, 2980) (“[A]

showing of intent to discriminate is not necessary under Title

VII.”) (collecting cases).   Indeed, the Supreme Court has noted

that courts have “not merely the power by the duty to render a

decree which will so far as possible eliminate the

discriminatory effects of the past as well as bar like

discrimination in the future.”   Albermarle Paper Co. v.

MoodAlbermarle Paper Co. v. Moody, 422 U.S. 405, 418 (1975)

(citation and internal quotation marks omitted).

          Similarly, defendants essentially argue that

injunctive relief is inappropriate because the jury verdict did

not state the specific legal theory on which the jury found

defendants liable for maintaining a hostile work environment.

(ECF No. 212, Def. Opp. Relief & Damages at 9.)    Taking this

argument to its logical conclusion would require the use of a


                                 9
special verdict or jury instructions charging only one theory of

liability in order for the court to award injunctive relief.

The court finds no support for defendants’ position in Title VII

or relevant case law.    It is irrelevant for the purposes of

awarding injunctive relief, therefore, that the jury

instructions allowed the jury to find for plaintiffs on their

hostile work environment claims on the basis that defendants

intentionally committed, knew of, or should have known of the

conduct giving rise to a hostile work environment and that the

jury verdict did not specify which of those options applied to

defendants.    (See ECF No. 197, Final Jury Instructions at 28-

33.)   For example, in KarenKim, the jury found that the

defendants were “liable for maintaining a ‘sexually hostile work

environment,’” but the jury verdict did not specify the exact

basis for liability, i.e., whether KarenKim intentionally

created, knew of, or should have known of the hostile work

environment.    KarenKim, 698 F.3d at 97, 100.   (See also ECF No.

217-2, Verdict Sheet in EEOC, et al. v. KarenKim, Inc., et al.

(N.D.N.Y., No. 08-cv-1019).)    Nonetheless, the Second Circuit

found that injunctive relief was appropriate to ensure that the

defendant’s former employee was “no longer in a position to

sexually harass KarenKim employees.”    KarenKim, 698 F.3d at 100.

Similarly, here, the jury found defendants liable for




                                 10
maintaining a hostile work environment, so the court may, in its

discretion, award plaintiffs injunctive relief.

                  b.   Likelihood of Recurring Title VII Violations

           Plaintiffs have demonstrated a likelihood that Title

VII violations will reoccur.

           First, evidence at trial established that the nature

of defendants’ past conduct, which was widespread and

longstanding, supports a finding that violations are likely to

reoccur.   See W.T. Grant, 345 U.S. at 633 (explaining that the

court may consider, inter alia, “the character of past

violations” when determining whether to award injunctive

relief); Malarkey, 983 F.2d at 1215 (noting the relevance of

whether past violations were “isolated” or “widespread”); United

States v. Blue Ribbon Smoked Fish, Inc., 179 F. Supp. 2d 30, 50

(E.D.N.Y. 2001) (“The probability of future violations may be

inferred from past unlawful conduct.”), aff’d, 56 F. App’x 542

(2d Cir. 2003).    The jury found defendants liable for Title VII

violations in the form of maintaining a hostile work environment

for over five years with respect to nine claimants and

wrongfully terminating plaintiff-intervenor Pabon on the basis

of religion.   Defendants’ attempt to minimize the nature of

defendants’ violations by focusing only on the jury’s verdict as

to plaintiff-intervenor Pabon is inappropriate, as discussed

above, and inconsistent with the evidence.      Similarly,


                                   11
defendants’ attempt to persuade the court to ignore record

evidence supporting the jury’s findings regarding the hostile

work environment claims simply because “there were no individual

findings by the jury as it related to each allegation of what

constituted a hostile work environment,” is unpersuasive.      (ECF

No. 212, Def. Opp. Relief & Damages at 11.)    The evidence in the

record and the nature of the jury’s award of damages underscore

the severe nature of defendants’ Title VII violations and the

pervasiveness of the hostile work environment.

          Defendants’ highest-ranking officers and managers,

including CEO Hodes, Chief Operating Officer (“COO”) Tracy

Bourandas, and Customer Service Manager April Levine, and other

individuals with supervisory authority enforced and permitted

Title VII violations – wrongful termination and hostile work

environment – to occur.   Denali, CEO Hodes’ aunt, with whom he

shared a “very close relationship,” introduced, enforced, and

oversaw various violative practices.    (Trial Tr. at 2034.)

Denali, one of the creators of Onionhead, was hired by CEO Hodes

and COO Bourandas ostensibly as a “consultant.”    (See, e.g.,

Trial Tr. at 1921-23, 2034-35, 2091.)    Nonetheless, many

claimants testified that they understood Denali’s role as that

of a “spiritual advisor,” and COO Bourandas introduced Denali,as

a “boss[],” whom the plaintiffs understood to exercise influence

over hiring, discipline, and terminations.    (Trial Tr. at 186,


                                12
191, 417, 687, 867, 1135-36, 1251-52, 1573, 1661; see also Trial

Tr. at 654 (“I got the sense that as a condition of my

employment, I needed to behave according to Denali’s

suggestions.”), 1014 (Pabon explaining that she was “under the

impression” that Denali was part of “management”); Jt. Ex. 15

(Denali writing in an email, “Where I feel the confusion

started, aside from me using the word God so often, is that I

was called a spiritual advisor.”).)

          CEO Hodes and COO Bourandas afforded Denali broad

authority to design and implement programmatic and religiously

suggestive décor changes as well as hold mandatory staff

meetings, during which Onionhead and Harnessing Happiness

principles were taught.    (Trial Tr. 1923-26, 1931, 1937-38,

2095, 2100-01, 2153-55.)    COO Bourandas approved and the company

funded a weekend retreat represented to be a “spa weekend,”

which Denali and Customer Service Manager April Levine ran, and

during which Denali conducted mandatory activities and meetings,

including those of a religious nature.    (Trial Tr. 1906, 2225;

see, e.g., Jt. Ex. 55, Spa Weekend Invite.)    Claimants Diaz and

Pabon attended the spa weekend.    (Trial Tr. at 1686.)   CEO Hodes

allowed Denali to have input regarding personnel decisions,

office assignments and décor, and company goals and priorities.

(Trial Tr. 1970, 2095-2100.)    Further, CEO Hodes approved

Denali’s salary, which totaled nearly one million dollars over


                                  13
five years.   (See, e.g., Trial Tr. 2092-93, 2100-01; Jt. Ex. 20,

Wonderland Consulting Invoices; Jt. Ex. 227, Wonderland

Consulting 1099 Form.)   As a result, Denali wielded significant

power over employees and the work environment.

          Denali used her authority to implement numerous

workplace practices that the court previously determined to be

religious in nature, including changing the office décor to

include buddhas, angels, Onionhead paraphernalia with religious

references such as winged and haloed figures, and introducing

the use of lamp lighting, incense, and candles; creating a

meditation room that housed religious texts; requiring employees

to utilize Onionhead materials, such as pins and Universal Truth

Cards; sending spiritual emails to employees referring to

creation, spirits, and demons; conducting spiritual meetings and

prayer in the workplace, including employee prayer chains;

discussing the presence of demons in the workplace; encouraging

employees to kiss, hug, and express feelings of love to one

another; and requesting employees to share information about

their intimate partners and photographs of their children.

(See, e.g., Trial Tr. 200-01, 209, 221-22, 233, 236-37, 250-51,

352-53, 428-31, 610-13, 854-55, 892-98, 976, 989, 1136-38, 1154-

56, 1158, 1218, 1462-64, 1476, 1540-41, 1921-24, 1949-51; Jt.

Ex. 6, Keys and Codes to Living Good Workshop at 1; Jt. Ex. 184,

January 19, 2011 Email from Denali (discussing buddha and


                                14
Denali’s spiritual experiences in email to employees); Jt. Ex.

185, Undated Email from Denali (including discussions between

Hodes and Denali, with employees copied, regarding, among other

things, “good and evil” and “the spirit”); Pl. Ex. 28, February

1, 2012 Email Forwarded by Levine; Jt. Ex. 34, December 31, 2011

Email from Denali (“For those of you who have children, can you

please bring me a picture of them to hang on my office wall.

Thanks love denali[.]”); Jt. Ex. 35, January 23, 2012 Email from

Denali (“For those of you who have not done this.     PLEASE PLEASE

put the pictures of your children on my desk to hang on my wall.

Thank you love denali[.]”).)     Denali also asked employees to

“cleanse” the office and the home where she and CEO Hodes stayed

when they visited New York from California in advance of their

arrival by lighting candles, chanting, and praying in those

spaces.   (Trial Tr. 697-702.)

          In addition to hiring and giving Denali authority

within defendants’ company, members of defendants’ management

team directly encouraged, contributed to, and engaged in the

Title VII violations by participating in and authorizing the

enforcement of religious practices in the workplace.     For

example, COO Bourandas admitted that she made the decision to

introduce Onionhead and Harnessing Happiness, and related

practices, and to authorize the creation of reading and

meditation rooms.   (Trial Tr. at 1951, 1953.)    She also enforced


                                  15
employee participation in Onionhead activities, including

ensuring that employees signed up for Onionhead workshops,

conducting workshops herself, and distributing Onionhead

materials to employees.       (Trial Tr. at 231, 874, 1467-68, 1943.)

Eventually, Bourandas became part of Onionhead’s leadership,

including serving as its President, CEO, and Executive Director

at points, and including serving as CEO as recently as October

2017. 3   (Trial Tr. at 2020-24.)

            CEO Hodes, Denali’s nephew, was aware that COO

Bourandas and Denali were conducting Onionhead workshops in the

office with employees; was aware that after Denali arrived the

overhead lights were not being used and lamps, candles, and

incense were being burned in the office; described employees,

including claimant Honohan, as having “bad energy”; told

claimant Ontaneda she had a “black cloud” over her head; and

told employees that they were “chosen.”          (Trial Tr. 261-62, 456-

57, 1489-92.)     Hodes’ actions echo those of Denali; for example,

claimants Maldari and Pegullo testified that Denali discussed

the presence of “bad energy” at defendants’ office, and Ontaneda

testified that Denali described defendants’ employees as

“chosen.”    (Trial Tr. at 423, 698, 1548; Jt. Ex. 184, January

19, 2011 from Denali (Denali describing employees as “chosen”).)


3 Onionhead was originally incorporated as a for-profit entity in May 2007,
and it became a 501(c)(3) non-profit entity in October 2011. (Trial Tr. at
1679, 2022; ECF No. 175, Second Amended Joint Pre-Trial Order at 14.)


                                     16
Customer Service Manager April Levine, who directly supervised

many of the claimants, instructed employees to participate in

Onionhead and other meetings with Denali and to read Denali’s

spiritual messages sent by email or other means.     (Trial Tr. at

1251, 1259, 1946-47, 2265-66; Pl. Ex. 28, February 1, 2012 Email

Forwarded by Levine (Levine instructing employees to read

Denali’s email, which writes, inter alia, “Friday, Feb.3rd,the

[sic] planets are aligned in such a way that has only happened

twice before in history….the dawning of Christ and the dawning

of Islam.    Friday will be big.”).)   Overall, the trial evidence

demonstrates that defendants’ highest-ranking officials,

Bourandas and Hodes, as well as individuals with supervisory

authority, Levine and Denali, were aware of and perpetuated

practices that created, contributed to, and maintained a hostile

work environment.    Thus, the court finds that there is a

likelihood that violations will reoccur.

            These same individuals who created, contributed to,

and maintained a hostile work environment are also responsible

for Pabon’s wrongful termination.      Pabon testified that she was

fired by Denali after refusing to participate in Onionhead-

related activities at a company-sponsored spa weekend funded by

defendants and run by Denali and Levine.     (Trial Tr. at 1011-12,

1015-16; see also Jt. Ex. 182, Letter from Human Resources

Director (stating Pabon’s “employment was terminated for


                                 17
insubordination for her refusal to attend a meeting when her

Supervisor requested her attendance”); ECF No. 207, Jury Verdict

at 3; Trial Tr. 1906, 2225.)   Pabon also testified that, in

connection with Pabon’s termination, Denali had called her “an

evil person filled with demons.”     (Trial Tr. at 1015.)   The

ongoing participation in the creation and maintenance of the

hostile work environment by defendants’ CEO, COO, managers, and

supervisors, and Denali’s continued employment, along with

defendants’ failure to prevent or otherwise correct the hostile

work environment and Pabon’s wrongful termination, support the

court’s finding that there is a likelihood of recurring

violations.

          The length of time during which these practices

persisted also support a finding that there is a likelihood of

recurrence.   Many of the practices described above spanned

multiple years.   For example, claimants Maldari and Diaz, whose

dates of employment by defendants did not overlap and

respectively spanned from October 2004 through May 14, 2008 and

July 2010 through December 20, 2012, described being subjected

to similar religious practices, including being preached at;

being forced to work by lamp lighting because of demons

allegedly coming out of the overhead light fixtures; being

required to participate in meetings that were personal and

spiritual in nature and where employees engaged in prayer;


                                18
hearing employees described as angels; being moved to different

offices to get rid of bad energy and demons; and being subjected

to discussions of religion in the workplace.   (Trial Tr. at

1219-20, 1462-64, 1469-73, 1476; see ECF No. 190-2 (providing

dates of employment).)

          Second, to date, defendants continue to employ and

maintain professional relationships with individuals who were

instrumental in implementing and encouraging practices that

created, maintained, and contributed to a hostile work

environment and Pabon’s termination.   As of the trial,

defendants continued to employ CEO Hodes, COO Bourandas, and

April Levine.   (See Trial Tr. at 1732, 2033, 2122-23.)    As

described above, these individuals all perpetuated and enforced

practices that contributed to a hostile work environment.

Furthermore, Denali, who was by all accounts a driving force

behind Onionhead and the related religious practices and who

terminated Pabon, continues to provide “consulting services” to

defendants and “all of [their] affiliated companies.”     (See

Trial Tr. at 2034; see also ECF No. 183, Joint Stipulation to be

Read to the Jury.)

          Defendants make two arguments as to why Denali’s

presence should not be of concern, neither of which is

persuasive.   First, defendants contend that the nature of

Denali’s consulting services has changed.   However, Denali’s


                                19
services remain broad, thereby allowing her to maintain

significant influence over the workforce.   As described by COO

Bourandas, Denali’s current services pertain to “customer

relations (i.e., handling complaints and strategizing ways to

retain customers).”   (See ECF No. 214, Declaration of Tracy

Bourandas in Support of Defendants’ Memorandum of Law in

Opposition to Plaintiffs’ Motion for Injunctive Relief and Entry

of Judgment (“Bourandas Decl.”) ¶ 5.)   Providing services as to

the general area of “customer relations” still enables Denali to

consult on matters involving defendants’ customer service

representatives, even if Denali does not work directly with the

representatives, and company organization and personnel – two

areas with respect to which Denali previously assisted.

          Second, defendants argue that Denali’s continued

engagement is irrelevant because she lives in California and is

incapable of traveling due to health issues.   (ECF No. 212, Def.

Opp. Relief & Damages at 11.)   However, during the entire time

period relevant to plaintiffs’ claims, Denali lived in

California and only visited defendants’ office for one-week

periods every month or couple of months.    (See, e.g., Trial Tr.

1777-78, 2042, 2136.)   Nonetheless, even while Denali was in

California, she continued to communicate with employees over the

phone and via email, and employees were expected to continue

following her directives, including compliance with Onionhead


                                20
and Harnessing Happiness practices.    (See, e.g., Trial Tr. at

430, 690, 697, 702-03, 1140, 1221-22, 1481.)    Additionally, the

CEO of the company has, since 2005 continued to live primarily

in California and visit the office for about one week per month,

and defendants do not represent that his remote working

relationship impedes his authority and relationship with the

company.   (Trial Tr. 2041-42.)   Thus, the fact that Denali is

currently in California and purportedly unable to travel is not

dispositive of her ability to influence defendants and their

employees, especially given that she continues to maintain a

professional relationship with defendants.

           Defendants’ lackluster anti-discrimination practices

and policies also weigh in favor of finding a likelihood that

violations will occur in the future.    Even though defendants

disseminated anti-discrimination policies to employees,

dissemination of those policies was inconsistent and defendants

never conducted employee trainings regarding those policies or

advising employees about what they should do if they believed

they were being discriminated against or harassed, or if they

did not receive a response to their complaints.    (Trial Tr. 175,

1173-74, 2016, 2351.)   Moreover, versions of the employee

handbook from 2007, 2011, and 2012 illustrate the obvious

shortcomings of defendants’ prior policies, such as requiring

employees to report discrimination to their supervisors and


                                  21
failing to address harassment in the workplace.   (See Jt. Ex.

53, 2007 Handbook at 8; Jt. Ex. 10, 2011 Handbook at 8; Jt. Ex.

11, 2012 Handbook at 7.)   Defendants’ strengthened and expanded

anti-discrimination and anti-harassment policies, issued on the

eve of trial, provide the court with only minimal comfort given

that defendants have been aware of claimants’ allegations of

discrimination for years prior to trial.   (See ECF No. 213-1,

Declaration of Amy Traub in Support of Defendants’ Memorandum of

Law in Opposition to Plaintiffs’ Motion for Injunctive an

Equitable Relief and Entry of Judgment (“Traub Decl.”), Exhibit

A (“Defendants’ Dec. 2017 Handbook”) at 9-12.)

           Relatedly, Hodes and Bourandas were both made aware of

employees’ complaints and concerns regarding Denali and the

practices she implemented, and they failed to take responsive or

corrective action.   For example, CEO Hodes admitted that he was

aware that claimants and other employees had complaints and

concerns regarding Denali, including allegations of religious

discrimination, both directly from those individuals and

plaintiff-intervenors’ attorney, Anthony Mango, and from the

EEOC.   However, upon receiving complaints about Denali, which

were not explicitly religious in nature, Hodes simply had a

meeting where employees could air their grievances, and then he

did not take any corrective action.   (Trial Tr. at 2035-37.)

Hodes and Bourandas again failed to take action in the wake of


                                22
receiving letters from Mango and the EEOC on behalf of claimants

raising issues pertaining to religious discrimination and

hostile work environment.   (Trial Tr. at 2090-91, 2101-02.)

          COO Bourandas admitted that some claimants complained

to her about certain practices implemented by Denali, including

burning incense and the use of Onionhead materials, yet she

allowed the complained-about practices to continue and continued

to engage Denali’s services and enforce Denali’s authority and

practices.   (See, e.g., Trial Tr. 1956-57, 1960, 1974; Pl. Ex.

92 (Letter from plaintiff-intervenors’ attorney to Bourandas and

Hodes); Jt. Ex. 1 (Pennisi EEOC Charge).)   Although defendants

argue that they took some remedial action, to the extent they

did so, it was minimal and ineffective.   For example, defendants

argue that they created sign-up sheets for Onionhead workshops

to clarify that they were voluntary not mandatory, but claimants

testified that the workshops were voluntary only in name.   (See,

e.g., Trial Tr. at 932 (Josey describing sign-up sheets as a

“formality”), 1246 (Diaz explaining workshops were not voluntary

even after sign-up sheets were introduced).)

          Defendants’ failure meaningfully to respond to prior

complaints of religious discrimination weighs in favor of

finding a likelihood of recurring violations, especially in

light of defendants’ continued professional relationship with

and CEO Hodes’ close familial relationship with Denali.   See


                                23
KarenKim, 698 F.3d at 101 (“Connors’s past refusal to adequately

respond to multiple complaints about Manwaring’s conduct

suggests that, so long as Manwaring remains in a romantic

relationship with KarenKim’s owner and highest officer, KarenKim

will not take adequate remedial measures in response to any

future harassment on the part of Manwaring.”).

          Similarly, defendants’ continued refusal to accept

responsibility or acknowledge wrongdoing, despite the jury

verdict, further supports an inference that there is a

likelihood of future violations.    (See ECF No. 212, Def. Opp.

Relief & Damages at 9 (minimizing defendants’ liability for

maintaining a hostile work environment), 10 (describing the jury

verdict as “implicitly” finding a “alleged hostile work

environment”); see also id. at 20 (arguing injunction against

Denali unwarranted because “she did not believe she was imposing

religion on employees” because “she did not believe that

Onionhead or Harnessing Happiness was a religion”).)    See

E.E.O.C. v. Exel, Inc., No. 19-cv-3132 (SJC), 2014 WL 12538889,

at *2 (N.D. Ga. Mar. 13, 2014) (including the defendant’s

failure to admit wrongdoing as support for finding that Title

VII violation was likely to recur).    Defendants’ failure to take

corrective action and to acknowledge their wrongdoing during and

after violating Title VII, including after a jury verdict

finding Title VII violations, supports a finding that defendants


                               24
have failed to provide any evidence that the Title VII

violations are unlikely to recur.

          Finally, the parties dispute, and the record evidence

is not entirely clear as to, what extent, if at all, any of the

violative practices continue at defendants’ office to date.

Regardless of whether defendants have ceased the offending

conduct, the court finds that in light of defendants’ past

violations, continued employment of Hodes, Bourandas, and

Levine, and continued affiliation with Onionhead and Denali,

injunctive relief is warranted.    See W.T. Grant, 345 U.S. at

633; KarenKim, 698 F.3d at 100-01.     (See ECF No. 214, Bourandas

Decl. ¶¶ 4, 6 (explaining Onionhead items are no longer

displayed in the office but are still located in an employee’s

office and a “locked warehouse” and noting that employees will

receive Onionhead materials if they “specifically request” those

materials).)

          2.   Scope of Permanent Injunctive Relief

          Plaintiffs ask that the court order a permanent

injunction ordering defendants to: (1) refrain from religious

discrimination and harassment; (2) refrain from pressuring or

requiring participation in activities deemed religious by the

court; and (3) terminate their professional relationship with

Denali Jordan.   (ECF No. 210-1, Pl. Mem. Relief & Damages at 8.)

Notwithstanding defendants’ argument that a permanent injunction


                                  25
is not warranted here, defendants do not specifically object to

plaintiffs’ request that defendants’ refrain from religious

discrimination and harassment, and the parties have largely

reached an agreement regarding the scope of the injunction as to

defendants’ imposition of practices deemed religious by the

court.    (ECF No. 212, Def. Opp. Relief & Damages at 19 n.7; ECF

No, 210-1, Pl. Mem. Relief & Damages at 16 n.28; ECF No. 210-2,

Proposed Order Granting Injunctive Relief (“Proposed Order”) at

¶ 2.)    Defendants object to plaintiffs’ third request for

permanent injunctive relief, regarding Denali, in its entirety.

(See ECF No. 212, Def. Opp. Relief & Damages at 18-23.)    The

court addresses plaintiffs’ specific requests below.

            With respect to the first prong of plaintiffs’ request

for permanent injunctive relief, plaintiffs request an order

stating: “Defendants and their managers, officers, agents,

contractors, parent organizations, successors, purchasers,

assigns, subsidiaries, affiliates, any corporation or entity

into which defendants may merge or with which defendants may

consolidate, and any persons or entities acting on defendants’

behalf are hereby enjoined from (a) engaging in religious

harassment, including without limitation by creating or

maintaining a hostile work environment based on religion; and

(b) subjecting employees to religious discrimination including

disparate treatment based on their rejection of imposed


                                 26
religious practices in the workplace.”   (ECF No. 210-2, Proposed

Order at ¶ 1.)   Given the nature of the unlawful employment

practices here, this language is appropriate and the court

orders as much, with the modification to subsection (b):

“subjecting employees to religious discrimination including, but

not limited to, disparate treatment based on their rejection of

imposed religious practices in the workplace.”

           Next, plaintiffs request an order enjoining defendants

and their managers, officers, agents, contractors, parent

organizations, successors, purchasers, assigns, subsidiaries,

affiliates any corporation or entity into which defendants may

merge or with which defendants may consolidate, and any persons

or entities acting on defendants’ behalf from

       •   Requiring or pressuring any employee to: read
           Onionhead or Harnessing Happiness texts, beliefs,
           concepts, and documents; attend Onionhead or
           Harnessing Happiness meetings and workshops; pray in
           the workplace; wear Onionhead pins; hug, kiss, hand-
           hold, or express love related to work; use Universal
           Truth Cards; use candles in the work place; chant in
           the workplace; read or respond to emails referencing
           God, spirituality, demons, Satan, divine destinies,
           the “Source,” purity, blessings, miracles, “higher-
           guidance teachings,” and a grail;

       •   Telling employees that they are “chosen” or that “God
           loves us all;” and

       •   Subjecting employees to any discussion related to
           angels or demons (which shall not apply to comments
           made in passing, like “she was like an angel” or “I
           had an angel on my shoulder”).




                                27
(ECF No. 210-2, Proposed Order at ¶ 2.)     The court grants this

request for relief.

          Plaintiffs request permanent injunctive relief

regarding defendants’ professional relationship with Denali.

Specifically, they request that the court order the following:

     Defendants and their managers, officers, agents,
     contractors, parent organizations, successors,
     purchasers, assigns, subsidiaries, affiliates, any
     corporation or entity into which Defendants may merge
     or with which Defendants may consolidate, and any
     persons or entities acting on Defendants’ behalf are
     enjoined from: (a) employing, retaining, or
     compensating Denali Jordan as an employee, independent
     contractor, consultant, or in any other capacity;
     (b) permitting Denali Jordan to engage in any
     activities or provide any services to Defendants,
     whethefr paid or unpaid; and (c) permitting Denali
     Jordan to enter Defendants’ building at 160 Eileen
     Way, Syosset, New York 11791, the surrounding
     premises, or any other building where defendants
     either regularly conduct business (hereinafter the
     “workplace”).

(Id. ¶ 3.)

          Defendants argue that this injunction is overbroad and

insufficiently tailored to the violations at issue in this

action.   The court disagrees.   Courts have found to be

appropriate injunctions enjoining employers from employing

individuals found liable for Title VII violations and from

allowing such individuals to enter the employer’s premises in

circumstances analogous to those in the instant action.     See,

e.g., KarenKim, 698 F.3d at 101.      For example, in KarenKim, the

Second Circuit found that the district court abused its


                                 28
discretion in denying injunctive relief directed at ensuring

that an individual sexual harasser who was employed by the

defendant and in a romantic relationship with the defendant’s

owner and highest officer was “no longer in a position to

sexually harass KarenKim employees.”    Id. at 100.   Unlike here,

in KarenKim the defendant had already fired that individual;

nonetheless, the Second Circuit found that insufficient to

prevent further harassment given that his romantic relationship

with defendant’s owner “was the primary reason why [the

harasser’s] conduct went unchecked for years,” and “render[ed]

it likely that that he will remain a presence at [the

defendant’s] store” absent the injunction.    Id. at 101.

Similarly, here, the court finds that Denali’s close familial

relationship with CEO Hodes enabled Denali to commit Title VII

violations that went unchecked, and would continue to enable

violations.   The fact that defendants have not terminated Denali

despite her central role in the violations underscores the

extent to which defendants are shortsighted with respect to

Denali and her role in the company’s Title VII violations.

          In KarenKim, after the Second Circuit remanded the

action, the district court enjoined the defendant from hiring

the harasser and enjoined the harasser, Manwaring, from entering

the defendant’s premises.    (See ECF No. 210-4, KarenKim

Injunction at 4-5, 8-9.)    Defendants’ attempt to analogize


                                 29
Denali’s “consulting” services to Manwaring’s ability to

continue selling produce to the defendant company is

unpersuasive.   Manwaring verbally and physically sexually

harassed multiple of KarenKim’s employees.    KarenKim, 698 F.3d

at 94-95.    Thus, banning him from the premises and from future

employment was sufficient to prevent future harassment of the

kind he previously committed; selling produce to the company

without entering the premises obviates the possibility that he

would interact with the defendant’s employees in a capacity that

would enable further harassment.

            In the instant action, the violative behavior is not

so neatly confined.   Denali’s actions that contributed to

defendants’ Title VII violations came directly from her and

through other of defendants’ employees, occurred in person,

telephonically, and over email, and impacted the nature of the

work and activities in which defendants’ employees participated.

Therefore, cabining Denali’s professional relationship with

defendants to certain tasks or business areas would not assure

that court she was sufficiently disabled in her ability to

commit violations similar to those which she previously

committed.   For the above stated reasons and in the manner

proposed by plaintiffs, the court grants plaintiffs’ request to

enjoin defendants from maintaining a professional relationship

with Denali.


                                 30
          3.   Term-Limited Injunctive Relief

          In addition to requesting a permanent injunction,

plaintiffs request that the court order defendants to: provide

antidiscrimination training to employees; revise their anti-

discrimination policies; retain an outside monitor; comply with

reporting requirements to ensure ongoing compliance with the

law; and provide notice to employees regarding this action and

its outcome.   (ECF No. 210-1, Pl. Mem. Relief & Damages at 8;

ECF No. 210-2, Proposed Order ¶¶ 4-28; ECF No. 217, Pl. Reply

Relief & Damages at 6-10.)    For the reasons discussed below, the

court grants in part and denies in part plaintiffs’ request.

                a.   Remedial Term

          Plaintiffs request that any injunctive relief

described above be ordered for five years.      (ECF No. 210-1, Pl.

Mem. Relief & Damages at 21-22.)      Defendants argue that, to the

extent the court grants an injunction, a five-year term is

overbroad.   (ECF No. 212, Def. Opp. Relief & Damages at 33.)

The court disagrees.    Although the jury found that defendants

maintained a hostile work environment that spanned five years,

and approximately six years have passed since the last

documented violation, as plaintiffs note, there is no way of

knowing if the discriminatory practices have ceased.

Consequently, the court finds that a five-year term is




                                 31
appropriate.   The injunctive relief provided for below is

subject to a five-year term.

                  b.   Outside Monitor

          Plaintiffs request that the court appoint an outside

monitor whose duties would consist of antidiscrimination and

antiharassment training, complaint processing, reviewing

employee terminations and separations for evidence of religious

discrimination, monitoring compliance with the court’s order,

and drafting semi-annual reports summarizing compliance.      (ECF

No. 210-2, Proposed Order ¶¶ 4-11; ECF No. 210-2, Proposed Order

¶¶ 6-8, 26-28.)    Defendants object to the appointment of an

outside monitor in general and, if the court finds the reporting

requirements assigned to plaintiffs’ proposed outside monitor

are necessary, defendants argue that a new human resources

director and/or defense counsel, BakerHostetler, specifically

Amy Traub, can perform those tasks.      (ECF No. 212, Def. Opp.

Relief & Damages at 23.)

          The court finds that an outside monitor is

appropriate.   It is within the court’s power to appoint a third-

party monitor to oversee an injunction where, as here, there has

been a finding of Title VII violations.      See United States v.

City of New York, 717 F.3d 72, 97 (2d Cir. 2012).      Despite

BakerHostetler’s qualifications, it would be inappropriate for

BakerHostetler to perform compliance and reporting functions,


                                   32
further detailed below, in light of BakerHostetler’s

longstanding and present role as counsel for defendants in this

action and risk of conflicts with its clients.           (See ECF entry

dated November 11, 2014 (ordering stipulation substituting

BakerHostetler, and, specifically, Amy Traub, as counsel for

defendants).)     Further, the court finds that defendants’

suggestion of hiring a new director of human resources, who has

not previously worked for defendants is insufficient given that

upper management has remained the same since the Title VII

violations transpired and will have ongoing influence and

authority over the Human Resources Director.           Therefore, the

court grants plaintiffs’ request to appoint an outside monitor. 4

                  c.   Antidiscrimination Policies

            Plaintiffs request that the court order defendants to

revise their EEO policies with respect to religious

discrimination and harassment.        (ECF No. 210-2, Proposed Order

¶¶ 12-18.)    Defendants argue that their current policy,

established on December 14, 2017, is “robust” and plaintiffs’

proposed revisions are overbroad and unnecessary.            (ECF No. 212,

Def. Opp. Relief & Damages at 29-33.)         Of plaintiffs’ requested

revisions, defendants specifically object to the following:


4 The court incorporates the concessions plaintiffs made in their reply

memorandum of law regarding the deadline by which defendants must comply with
selecting an outside monitor and notifying the outside monitor of receipt of
complaints and terminations. (See ECF No. 217, Pl. Reply Relief & Damages at
10 n.17.)


                                     33
(a) including a detailed explanation of religious discrimination

with examples from the instant action; (b) including a

definition of hostile work environment and examples thereof;

(c) including an anonymous vehicle for employee complaints;

(d) including the EEOC’s contact information; (e) rewriting the

complaint procedure to identify numerous avenues for making

complaints, such as bypassing supervisors, and explaining that

complaints may be formal or informal; and (f) striking the

portion of defendants’ current EEO policy titled “False

Accusation and Information.”    (Id.)

          As a general matter, the court finds defendants’

argument that there is no “evidence in the record that indicates

Defendants’ policies were not sufficient to put employees on

notice that discrimination and harassment were prohibited” or

that employees were not given an avenue to report complaints

regarding discrimination and harassment to be unpersuasive and

inconsistent with the record.    (See ECF No. 212, Def. Opp.

Relief & Damages at 30.)   Defendants’ employee handbooks from

2007, 2011, and 2012 do not discuss workplace harassment in any

form nor do they provide a clear and effective avenue for

reporting discrimination, even though they note that employees

may do so.   (See Jt. Ex. 10, Defendants’ 2011 Employee Handbook

at 8; Jt. Ex. 11, Defendants’ 2012 Employee Handbook at 7; Jt.

Ex. 53, Defendants’ 2007 Employee Handbook at 8.)


                                 34
            Trial testimony also illustrates the shortcomings of

defendants’ policies.      At trial, claimant Safara testified that

she was not aware whether an anti-discrimination policy existed

at defendants’ company, even though one did in fact exist at the

time.    (Trial Tr. at 1173-74; Jt. Ex. 53, 2007 Handbook.)

Similarly, Denali testified that she had never read the employee

handbook and was not aware of any workplace policies or

practices regarding religious discrimination or harassment. 5

(Trial Tr. at 2351.)      Claimant Benedict testified that although

she was aware that a complaint procedure existed for reporting

complaints, she “felt like it would be futile” to report.

(Trial Tr. at 677.)

            The court finds reliable testimony that defendants

inconsistently distributed the employee handbooks.            Testimony

from Denali, Ontaneda, and Safara demonstrates defendants’

failure to distribute handbooks.           (Trial Tr. 175, 1173-74,

2351.)    Additionally, COO Bourandas testified that there was a

practice in which employees signed and returned an

acknowledgment form upon receipt of an employee handbook, but

she herself noted that defendants “weren’t [] diligent in


5 Although defendants dispute that Safara never received an employee handbook,
they do not dispute that Denali did not. (ECF No. 212, Def. Opp. Relief &
Damages at 30 n.15.) Instead, they attempt to minimize this failure by
quoting Denali’s testimony that she was aware that workplace religious
discrimination and harassment are unlawful. (Id.) This argument falls flat,
particularly in light of Denali’s substantial role in creating and
maintaining a hostile work environment.


                                      35
getting people to sign it and [] give it back.”   (Trial Tr. at

1753.)

          Defendants also argue that claimants’ lack of

complaints regarding defendants’ policies demonstrate that the

policies do not need revision.   (ECF No. 212, Def. Opp. Relief &

Damages at 30.)   Not only is this argument unpersuasive and

illogical, but it misses the point – what is relevant is that,

to the extent defendants even had relevant policies, their

employees were unaware of it and/or felt uncomfortable utilizing

those policies.

          Having found defendants’ general objections to

revising their EEO policies unpersuasive, the court addresses

defendants’ specific objections in turn.   First, given the

unique nature of the religious discrimination at issue in this

action, the court finds it appropriate that defendants be

required to include examples of religious discrimination from

this action in their EEO policies.    This is especially important

given that the specific type of religious discrimination at

issue in this action – reverse religious discrimination – is not

addressed by defendants’ current policies.

          For similar reasons, the court finds it appropriate

that defendants include in their EEO policies a definition of

hostile work environment, including, but not limited to, hostile

work environment based on religion, which includes examples from


                                 36
this action.   Defendants’ unsupported argument that a definition

of hostile work environment might chill employee complaints is

entirely unpersuasive, especially when combined with the other

changes required by the Injunctive Order described herein.      (See

ECF No. 212, Def. Opp. Relief & Damages at 31 (“A definition of

a hostile work environment may actually give an employee the

impression that he or she is not permitted to report one-off

comments but instead must wait until the harassment is

sufficiently severe or pervasive.”).)     Moreover, defendants’

current harassment policy merely references religion-based

harassment, a reference which is further minimized by the

handbook’s detailed discussion of sexual harassment.       (ECF No.

213-1, Defendants’ Dec. 2017 Handbook at 9-10.)     Thus, the court

finds it appropriate to order defendants to revise their anti-

harassment and anti-discrimination policies to address more

directly the violations uncovered by this action.

          Defendants argue that plaintiffs’ request for an

“anonymous vehicle” for complaints is overbroad and “almost

impossible” due to the small size of the company.     (ECF No. 212,

Def. Opp. Relief & Damages at 32.)     The small size of

defendants’ company, which was no more than 20 employees between

2007 and 2012 does not obviate the need for an anonymous

reporting system.   (See ECF No. 145, Joint Amended Pre-Trial

Order ¶ 23; Trial Tr. at 1678.)    If anything, the intimate


                                  37
nature of defendants’ workplace, which has historically included

family members and close friends, weighs in favor of providing

an anonymous reporting vehicle.    Although it may require

innovative measures to implement an effective procedure, that is

not reason enough to deny plaintiffs’ request.    Thus, the court

grants plaintiffs’ request that defendants revise their anti-

discrimination policy to include a procedure for filing

complaints anonymously that will be subject to the EEOC’s

approval.

            Defendants’ objection to including contact information

for the EEOC in its antidiscrimination policy is also

unpersuasive.   They argue that the contact information is

unnecessary because “employees were well aware that an EEOC

investigation was ongoing, and even received letters from the

EEOC regarding the claims, still they did not find it necessary

to report any harassment or discrimination to the EEOC.”     (ECF

No. 212, Def. Opp. Relief & Damages at 32 (citation omitted).)

However, the letter to which defendants cite was addressed to

Sandra Benedict, who subsequently became a claimant in this

action, demonstrating the very utility of providing employees

with information about and how to contact the EEOC.    Therefore,

the court grants plaintiffs’ request that defendants include the

EEOC’s contact information in their EEO policies.




                                  38
           Plaintiffs seek a revision to defendants’ EEO policies

to include “a clearly-defined complaint process that provides a

number of accessible avenues by which complaints can be made,

makes clear that employees may bypass their immediate

supervisors and speak to the Outside Monitor (in the case of

religious harassment or discrimination), human resources

personnel, or other managers, supervisors, and executives

outside the employee’s chain of command, and assures that

Defendants will accept any and all complaints from employees who

wish to file complaints, whether formally or informally.”     (ECF

No. 210-2, Proposed Order ¶ 16(a).)    Defendants contend that

their current policy, issued on December 14, 2017, satisfies

these requirements.    (ECF No. 212, Def. Opp. Relief & Damages at

31-32.)    The court agrees that defendants’ revised policy

complies with plaintiffs’ request, and therefore plaintiffs’

request is denied, except to the extent that defendants shall

amend Section 3.3 of their employee handbook to clarify and add

that employees may make complaints concerning conduct on the

part of supervisors, managers, contractors, and third party

consultants, and that complaints regarding religious or other

discrimination or harassment may also be raised with the Outside

Monitor.    (See ECF No. 213-1, Defendants’ Dec. 2017 Handbook 10-

11.)




                                 39
          Finally, plaintiffs object to a subsection of the

section on reporting discrimination in defendants’ handbook

titled “False Accusations and Information,” which provides:

     The Company recognizes that false accusations under
     this policy and the providing of false information in
     an investigation can have a serious effect on innocent
     persons. Thus, while the Company encourages the
     reporting of unwelcome conduct perceived to be a
     violation of this policy, if the Company determines
     that a person has intentionally provided false
     information in making a complaint or in an
     investigation under this policy, the Company will take
     appropriate corrective action, up to and including
     termination of employment.

(Id. at 11.)   Plaintiffs argue that this subsection will have a

chilling effect on employees and, therefore, should be removed.

(ECF No. 210-1, Pl. Mem. Relief & Damages at 17.)   The court

agrees.   Even though the policy provides that corrective action

will only be taken if a person “intentionally” provides false

information, it is unclear who determines what information or

accusations are considered “false” or intentional, and therefore

allows, among other things, that the very person who was accused

may have the authority to determine the veracity of the

complaint.   This scenario is especially problematic given the

facts of the instant action, which involve upper management

creating, maintaining, or contributing to Title VII violations

which upper management adamantly denied occurred, in part

because of the unusual nature of the religious discrimination at

hand.   Therefore, the court grants plaintiffs’ request that


                                40
defendants be ordered to remove the subsection titled “False

Accusations and Information” from their employee handbook.

                 d.   Antidiscrimination Training

            Plaintiffs request that the court order defendants to

conduct certain religious discrimination and harassment

training.    Specifically, plaintiffs request that for the term of

this injunction:

       •    All trainings will be conducted at defendants’ expense
            by the Outside Monitor or another third-party approved
            by the EEOC.

       •    Within thirty (30) days of this order and annually
            thereafter, defendants will provide all supervisory,
            management, and human resources personnel (including
            Tracy Bourandas, Robert Hodes, April Levine, and Sharon
            Ali) at least four (4) hours of live training on the
            following subjects: the rights of employees and the
            obligations of employees under Title VII and the NYSHRL,
            with a detailed explanation of discrimination, including
            religious discrimination, religious harassment, hostile
            work environments based on religion, and defendants’
            obligation to address discriminatory and harassing
            conduct on the part of alleged third-parties and
            consultants;   the   contents   of   defendants’   anti-
            discrimination policy, as revised (see below); the
            procedure for investigating and responding to employee
            complaints, and engaging in corrective action in a
            competent and legally-appropriate manner; the right of
            employees to engage in protected activity free of
            retaliation   or   reprisal;   and   the   content   and
            requirements of the court’s order for injunctive relief.
            Defendants will provide training to all new employees
            within thirty (30) days of their hire or promotion, and
            annually thereafter.

       •    Within thirty (30) days of this order and annually
            thereafter, defendants will provide all non-management
            and non-supervisory employees (including consultants and
            independent contractors) at least two (2) hours of live
            training on the following subjects: the rights of


                                  41
           employees and obligations of employers under Title VII
           and the NYSHRL generally and with a detailed explanation
           of religious discrimination, religious harassment,
           hostile work environments based on religion, and
           defendants’ obligation to address discriminatory and
           harassing conduct on the part of alleged third-parties
           and consultants; the contents of defendants’ anti-
           discrimination policy, as revised; the procedure for
           making internal complaints of discrimination and
           harassment;   the   procedure    for   making   external
           complaints, including to the EEOC and state and local
           agencies; the right of employees to engage in protected
           activity free of retaliation or reprisal; and the
           content and requirements of the court’s injunctive
           order.

       •   Defendants must provide the EEOC with proposed written
           materials and a training outline for approval within
           fourteen (14) days of the first training session and
           confirm that the EEOC-approved training was provided,
           and every training session thereafter if any changes are
           made to the materials or the outline.       If the EEOC
           disapproves of the proposed training materials, the EEOC
           will work with the Outside Monitor to produce suitable
           training materials.

       •   Defendants must maintain attendance sheets identifying
           each person who attended each training session, and must
           forward a copy of the attendance sheets to the EEOC
           within fourteen (14) days of each training session.

(ECF No. 210-2, Proposed Order ¶¶ 19-23.)

           Defendants contend that, to the extent the court

issues injunctive relief, they “would agree to conduct anti-

harassment training based upon religion for its managers” and

“non-managerial employees,” but that plaintiffs’ request is

otherwise overbroad.   (ECF No. 212, Def. Opp. Relief & Damages

at 25-27.)   Specifically, defendants argue that plaintiffs’

request is too broad because it seeks training regarding



                                42
employees’ rights under Title VII and the NYSHRL, but this

action only involved violations regarding religion.    (ECF No.

212, Def. Opp. Relief & Damages at 25-26.)    The court is

troubled by the fact that defendants have never provided any

anti-discrimination training to their employees and disagrees

with defendants insofar as defendants seek to limit court-

ordered training to religious discrimination and harassment.

The training must advise employees of the protected classes

(race, sex, national origin, color, religion, and sexual

preference) under Title VII and the NYSHRL.    See EEOC v. DCP

Midstream, 608 F. Supp. 2d 107, 113 (D. Me. 2009) (limiting

training requirement to illegal employment practice

(retaliation) found by the jury but not to protected class

(race) on which violation was based).   Thus, the court grants

plaintiffs’ request that defendants be required to provide

trainings to employees on employees’ rights under Title VII and

the NYSHRL.

           Defendants also argue that four hours of training is

too long for managerial employees and two hours of training is

too long for non-managerial employees; instead, defendants

propose that one hour and a half hour, respectively, are

appropriate.   (ECF No. 212, Def. Opp. Relief & Damages at 25-

26.)   The court agrees that the length of the trainings

plaintiffs seek is too long.   Instead, the court orders that


                                43
defendants shall provide all supervisory, management, and human

resources personnel with at least two (2) hours of live-training

and all non-management and non-supervisory employees (including

consultants and independent contractors) at least one (1) hour

of live-training.   See E.E.O.C. v. Boh Bros. Const. Co., LLC,

No. 09-cv-6460, 2011 WL 3648483, at *3 (E.D. La. Aug. 18, 2011)

(ordering Title VII annual training “of not less than two-hours’

duration” for all employees), vacated sub nom. E.E.O.C. v. Boh

Bros. Constr. Co., 689 F.3d 2458 (5th Cir. 2012), on reh’g en

banc, 731 F.3d 444 (5th Cir. 2013), and aff’d in part, vacated

in part sub nom E.E.O.C. v. Boh Bros. Constr. Co., 731 F.3d 444

(5th Cir. 2013); DCP Midstream, 608 F. Supp. 2d at 113 (ordering

one-hour training for management, supervisory, and non-

management employees).

          Defendants also contend that requiring them to provide

training materials for the trainings discussed above within

fourteen (14) days of this order is too onerous.   (ECF No. 212,

Def. Opp. Relief & Damages at 27 n.13.)   Because the court finds

that the EEOC should receive a copy of any anti-religious-

discrimination training materials at least fourteen (14) days

prior to any such training, the court orders that defendants

shall provide the above-described trainings within sixty (60)

days of this order, as opposed to the thirty days requested by

plaintiffs.


                                44
            Finally, defendants argue that requiring defendants to

provide the above-described training to new employees within

thirty (30) days of hire is too restrictive, and annual training

is sufficient.    (ECF No. 212, Def. Opp. Relief & Damages at 26-

27.)    The court disagrees.   Timely anti-discrimination and anti-

harassment training for new employees is important, and if

defendants only offer annual training to new employees, an

employee could be employed for almost an entire year before

receiving the training, depending on when he or she is hired.

Therefore, the court requires defendants to provide the above-

described training to new employees within thirty (30) days of

being hired.

                 e.   Notice

            Plaintiffs request that the court order defendants to

comply with notice requirements, specifically:

       Within fourteen (14) days of the entry of this Order,
       or within fourteen (14) days of hire in the case of
       new employees, Defendants must provide employees with
       a Notice Letter advising them of this action, the
       verdict against Defendants, the provisions of this
       Order, and contact information for the Outside Monitor
       and the EEOC. The Notice Letter must be signed by
       either Defendants’ Chief Executive Officer or Chief
       Operating Officer. . . . Each employee given a copy
       of the Notice Letter must sign an acknowledgment of
       receipt. Defendants will maintain such
       acknowledgements for the duration of this Order.

And:

       Within fourteen (14) days of the entry of this Order,
       Defendants must post a Posted Notice in their break


                                  45
     room advising employees of this action, the verdict
     against Defendants, the provisions of this Order, and
     the contact information for the Outside Monitor and
     the EEOC. The Posted Notice will be laminated, appear
     on EEOC letterhead, and be printed on poster size
     stock of 8” x 24.” . . . The Posted Notice must
     remain on display in the workplace for the duration of
     this Order.

(ECF No. 210-2, Proposed Order ¶¶ 26-27.)     Plaintiffs argue that

the posting requirements serve various functions, including

educating employees about their rights and the terms of the

court’s order, alerting employees to available complaint

mechanisms, advising personnel of their obligation to maintain a

workplace free from religious discrimination, and securing

compliance with the court’s order.     (ECF No. 217, Pl. Reply

Relief & Damages at 10.)

          Defendants argue that the requested notice is

unnecessary given that only upper management, i.e., Hodes,

Bourandas, Denali, and Levine, and not “rank and file

employees,” were charged with committing acts in violation of

Title VII and because anti-discrimination training would serve

the same purpose as any notice.    (ECF No. 212, Def. Opp. Relief

& Damages at 27-29.)   Moreover, defendants argue that, to the

extent the court finds notice appropriate, including the jury

award in such notice is inappropriate given the applicable

statutory caps, discussed below, and because the award “[will]




                                  46
in no way [] assist in preventing future violations.”     (Id. at

28-29.)

          The court finds that both the Notice Letter and the

Posted Notice are appropriate, even though defendants’ employees

will receive anti-discrimination training, because defendants

continue to employ individuals who contributed to defendants’

Title VII violations.   See DCP Midstream, 608 F. Supp. 2d at 112

(granting plaintiffs’ request that defendants post a remedial

notice detailing the verdict and the order providing injunctive

relief, as well as requiring defendants to conduct Title VII

training and distribute retaliation policies and procedures);

cf. ECF No. 210-4, KarenKim Injunction at 4-5, 8-9 (denying the

plaintiffs’ request to include posting requirement where the

individual largely responsible for the violative conduct was no

longer employed by the defendant and defendant was enjoined from

re-hiring, employing, or compensating him, or allowing him onto

the defendant’s premises).

          Nonetheless, the court finds that including the amount

of the jury award in the notice is unnecessary, especially given

that the jury awarded damages that are subject to statutory caps

and that defendants intend to move for remittitur.   Including

the jury award in the notice, therefore, would be not only

misleading but also possibly confusing.   Additionally,

consistent with defendants’ deadline for selecting an Outside


                                47
Monitor, defendants have thirty (30) days from the date of this

order to comply with the notice requirements.    Subject to the

above modifications and consistent with the nature of the relief

the court grants, plaintiffs’ request regarding posting and

notices is granted.

                f.   Reporting Requirements

           Plaintiffs request injunctive relief requiring

defendants to provide to the EEOC and the outside monitor every

six months written certification that defendants have complied

with the terms of the court’s injunctive order; a spreadsheet

identifying all employees, consultants, and contractors retained

or employed by defendants during the relevant period and

providing certain information about those individuals; and

copies of all attendance records for trainings and

acknowledgment forms confirming employee receipt of defendants’

notice letter and anti-discrimination policy, both discussed

above.   (ECF No. 210-2, Proposed Order ¶ 26.)   Plaintiffs also

request that the court order defendants to retain and preserve

all documents and records related to relief under or defendants’

compliance with the court’s injunctive order.    (Id. ¶ 27.)

Defendants object.    (ECF No. 212, Def. Opp. Relief & Damages at

25.)   The court finds that plaintiffs’ proposed reporting

requirements are narrowly tailored and not onerous.    Therefore,




                                 48
the court adopts plaintiffs’ proposed reporting requirements in

their entirety.

II.   Plaintiff-Intervenor Faith Pabon’s Back Pay and Prejudgment
      Interest

            The parties agree that Pabon is entitled to back pay

and prejudgment interest, but they disagree as to two elements

of the back pay calculation.    Below, the court first addresses

the parties’ disputes regarding back pay and then provides the

applicable method for determining prejudgment interest on that

award.

      A.    Back Pay

            Back pay is available under Title VII and the NYSHRL

for individuals who were wrongfully terminated.    DeCurtis v.

Upward Bound Int’l., Inc., No. 09-cv-5378 (RJS), 2011 WL

4549412, at *3 (S.D.N.Y. Sept. 27, 2011) (citing 42 U.S.C. §

2000e-5(g)(1) and N.Y. Exec. Law § 297(4)).    The purpose of back

pay is “to restore the employee to the status quo [s]he would

have enjoyed if the discriminatory discharge had not taken

place.”    Kirsch v. Fleet St., Ltd., 148 F.3d 149, 166 (2d Cir.

1998) (citation and internal quotation marks omitted).    A

plaintiff is ordinarily “entitled to an award of back pay from

the date of her termination until the date of judgment,” and the

award usually consists of “lost salary, including anticipated

raises, and fringe benefits.”    Saulpaugh v. Monroe Cmty. Hosp.,




                                 49
4 F.3d 134, 144-45 (2d Cir. 1993).    Uncertainties in calculating

back pay awards should be resolved in the employee’s favor.

Malarkey, 983 F.2d at 1214-15.

          Ms. Pabon is entitled to back pay from the date of her

termination, March 19, 2012, through approximately September

2013, when she stopped working due to illness.   (ECF No. 210-1,

Pl. Mem. Relief & Damages at 24 n.44 (agreeing to limit Pabon’s

back pay claim up to her last date of employment subsequent to

her employment with defendants); see also Trial Tr. at 1020.)

The parties agree that Pabon is entitled to a back pay award of

at least $39,101.47, consisting of:   $46,311.66 for lost salary

(based on her salary of $30,874.38 at the time of her

termination) from March 19, 2012 through September 2013; plus

lost benefits in the amount of $839.65 for gym membership

(valued at $119.95 per month and available until January 2013),

$128.34 for a vision and dental plan (valued at $7.13 per

month), and $211.32 for long-term disability insurance, life

insurance, and for accidental death and dismemberment insurance

(valued at $11.74 per month); less Pabon’s interim earnings in

the amount of $8,389.50.   (See ECF No. 210-1, Pl. Mem. Relief &

Damages at 22-25; ECF No. 212, Def. Opp. Relief & Damages at 33-

34; ECF No. 217, Pl. Reply Relief & Damages at 10-11.)

          The parties dispute two issues regarding back pay:

(1) whether Ms. Pabon is entitled to back pay for lost raises;


                                 50
and (2) the value of Ms. Pabon’s 401k benefit.    With respect to

raises, plaintiffs argue that Ms. Pabon is entitled to an award

that accounts for a 10% annual salary raise.    (ECF No. 210-1,

Pl. Mem. Relief & Damages at 23-24; ECF No. 217, Pl. Reply

Relief & Damages at 10-11.)   In support, they cite to Ms.

Pabon’s trial testimony that she received 10% annual raises

(Trial Tr. at 1016-1017), Ms. Honohan’s testimony that raises

were “performance based” (Trial Tr. at 179), and testimony that

Ms. Pabon performed well (Trial Tr. at 2236, 2456).    (ECF No.

210-1, Pl. Mem. Relief & Damages at 23-24; ECF No. 217, Pl.

Reply Relief & Damages at 10-11.)    Defendants argue that

Ms. Pabon’s award should not include a 10% raise because Pabon

received a raise four months prior to her termination and

because employees were not guaranteed annual raises.    (ECF No.

212, Def. Opp. Relief & Damages at 33-34.)

          The court finds that Ms. Pabon is entitled to a back

pay award that accounts for a 10% annual salary raise.

Ms. Pabon testified that she received 10% annual raises

throughout her employment with defendants.    (Trial Tr. at 1028,

1217.)   Moreover, although defendants argue that employees were

not guaranteed raises, trial testimony demonstrated that many

employees received annual raises ranging from 6% to 20%, and

they occasionally received more than one raise in a single year.

(See Trial Tr. at 180 (Honohan received a 7.9% raise in 2007 and


                                51
a 10% raise in 2011), 307-08 (Honohan’s raises ranged from 5% to

10%), 463 (Ontaneda received a raise of around 7% after every

review), 473-75 & 516 (Ontaneda received two 6% raises one

year); 1217 & 1398 (Diaz received annual raises, including one

20% raise), 1446-47 & 1456 (Maldari received raises, including

one 12-13% raise), 1616 (Pennisi received “regular raises” after

every review).)   Additionally, any uncertainty ought to be

resolved in Ms. Pabon’s favor.    See Malarkey, 983 F.2d at 1214-

15.   Therefore, the court finds that Ms. Pabon’s claim to a 10%

annual salary raise is grounded in evidence and warranted as

part of her back pay calculation.      Accordingly, Pabon is

entitled to $4,631.17 for her 10% salary increase.

           As for Ms. Pabon’s 401k, plaintiffs argue that

Ms. Pabon is entitled to an award equaling a match of 6% of

Ms. Pabon’s salary because defendants matched contributions up

to 6% and Ms. Pabon was contributing 6% to her 401k at the time

of her termination.   (ECF No. 210-1, Pl. Mem. Relief & Damages

at 23-24; ECF No. 217, Pl. Reply Relief & Damages at 11.)

Defendants argue that Ms. Pabon is only entitled to an award

that equals what Ms. Pabon was contributing at the time of her

termination, $148.08 per month.    (ECF No. 212, Def. Opp. Relief

& Damages at 34.)   Ms. Pabon’s monthly 401k contribution of

$148.08 equaled 5.76% of her annual salary at the time of her

termination.   Accordingly, she is entitled to back pay for her


                                  52
lost 401k benefits in the amount of 5.76% of her salary.     Thus,

Ms. Pabon is entitled to $2,639.76 in back pay for her lost 401k

benefits.

             Based on the foregoing, Ms. Pabon’s total back pay

award amounts to $46,372.40.

     B.     Pre-Judgment Interest

            Pre-judgment interest on back pay awards is an element

of complete compensation.    Loeffler v. Frank, 486 U.S. 549, 558

(1988).   “Title VII authorizes a district court to grant pre-

judgment interest on a back pay award to discourage employers

from attempting to purposely delay paying back wages.”    Joseph

v. HDMJ Restaurant, Inc., 970 F. Supp. 2d 131, 151 (E.D.N.Y.

2013) (collecting cases).    The court should apply “the federal

interest rate based on the average rate of return on one-year

Treasury bills for the relevant time period between the time the

claim arises until the entry of judgment pursuant to 28 U.S.C. §

1961(a).”    Levy v. Powell, No. 00-cv-4499 (SJF), 2005 WL

1719972, at *3 (E.D.N.Y. July 22, 2005).    Prejudgment interest

should be calculated from the time the claim arises through the

date of judgment as follows:

     First, the [back pay] award[] should be divided pro rata
     over the appropriate time period. Second, once the award
     is divided, the average annual United States treasury
     bill rate of interest referred to in 28 U.S.C. § 1961
     will be applied.      Third and finally, in order to
     guarantee complete compensation to the plaintiff, the
     interest will be compounded annually.


                                    53
 Id. (alterations in original) (citation and internal quotation

 marks omitted); see also Joseph, 970 F. Supp. 2d at 151-52

 (collecting cases).

            The parties agree that Pabon is entitled to

 prejudgment interest calculated in the manner described above.

 (See ECF No. 210-1, Pl. Mem. Relief & Damages at 25; ECF No.

 212, Def. Opp. Relief & Damages at 34; Pl. Reply Relief &

 Damages at 11.)   The court also agrees.   The Clerk of Court is

 directed to use this methodology to calculate the interest on

 the back pay award.    Specifically, the Clerk of Court should

 divide the back pay award of $46,372.40 pro rata from March 19,

 2012 to the date of judgment and apply the average annual United

 States Treasury bill rate of interest referred to in to 28

 U.S.C. § 1961(a) from 2012 to 2018; the interest should be

 compounded annually.

III.   Compensatory and Punitive Damages

            Title VII caps compensatory and punitive damages

 awards based on an employer’s size.   42 U.S.C. § 1981a(b)(3).

 Because defendants had more than 14 and fewer than 100 employees

 during the relevant period, here compensatory and punitive

 damages under Title VII are capped at $50,000 per claimant.      Id.

 The NYSHRL allows for and does not cap compensatory damages for

 employment discrimination, N.Y. Exec. Law § 297(4)(c)(iii), but

 it does not allow for punitive damages, Tse v. UBS Financial


                                  54
Services, Inc., 568 F. Supp. 2d 274, 309 n.24 (S.D.N.Y. 2008)

(citing Thoreson v. Penthouse, Int’l, Ltd., 80 N.Y.2d 490, 494

(N.Y. 1992)).

           The plaintiff-intervenors – Ontaneda, Pabon, and

Pennisi – all brought claims pursuant to Title VII and the

NYSHRL.   Therefore, their compensatory damage awards are not

capped, but their punitive damages awards are capped at $50,000.

The remaining claimants – Benedict, Diaz, Honohan, Josey,

Maldari, Pegullo, and Safara – brought claims pursuant only to

Title VII.   Therefore, each of their combined compensatory and

punitive damages is capped at $50,000.   Without prejudice to

defendants’ right to move for remittitur following the entry of

judgment, the parties agree that judgment should be entered

against defendants as follows:

      •   Ontaneda: $640,000 (consisting of $590,000 in
          compensatory damages and $50,000 in punitive damages);

      •   Pennisi: $298,000 (consisting of $248,000 in
          compensatory damages and $50,000 in punitive damages);

      •   Pabon: $490,000 (consisting of $440,000 in compensatory
          damages and $50,000 in punitive damages);

      •   Diaz: $50,000 (consisting of $40,000 in compensatory
          damages and $10,000 in punitive damages);

      •   Pegullo: $50,000 (consisting of $40,000 in compensatory
          damages and $10,000 in punitive damages);

      •   Benedict: $50,000 (consisting of $50,000 in compensatory
          damages);




                                 55
      •    Honohan: $50,000 (consisting of $50,000 in compensatory
           damages);

      •    Josey: $50,000 (consisting of $50,000 in compensatory
           damages);

      •    Maldari: $50,000 (consisting of $50,000 in compensatory
           damages); and

       •   Safara: $50,000 (consisting of $50,000 in compensatory
           damages).

(See ECF No. 210-1, Pl. Mem. Relief & Damages at 25-27; ECF No.

212, Def. Opp. Relief & Damages at 35-36; ECF No. 217, Pl. Reply

Relief & Damages at 10.)    The court agrees.   Judgment should be

entered as described above without prejudice to defendants’

right to move for remittitur.

IV.   Attorney’s Fees and Costs

      A.    Plaintiff-Intervenors’ Attorney’s Fees

            Plaintiffs move for attorney’s fees for plaintiff-

intervenor’s counsel, Anthony Mango (“Mango”).    Although

defendants agree that plaintiffs are entitled to Mango’s fees,

they object to Mango’s requested hourly fee as excessive and

they argue that the total requested amount should be reduced due

to the fact that plaintiffs did not prevail on all of their

claims.    For the reasons discussed below, plaintiffs’ motion is

granted in part and denied in part.




                                  56
            1.   Hourly Fee

                   a.   Legal Standard

            Under Title VII, “the court, in its discretion, may

allow the prevailing party, other than the Commission or the

United States, a reasonable attorney’s fee[.]”      42 U.S.C. §

2000e-5(k).      The “typical formulation” of a “prevailing party”

is that plaintiffs may be considered such for attorney’s fees

purposes “if they succeed on any significant issue in litigation

which achieves some of the benefit the parties sought in

bringing suit.”     Hensley v. Eckerhart, 461 U.S. 424, 433 & n.7

(1983) (discussing prevailing party in the context of 42 U.S.C.

§ 1988 but noting the attorney’s fee provision in that statute

is patterned on Title VII) (citation and internal quotation

marks omitted); see also Lyte v. Sara Lee Corp., 950 F.2d 101,

103 (2d Cir. 1991) (explaining Title VII and 42 U.S.C. § 1988

prevailing party fee provisions are construed in the same

fashion).    “[A] prevailing plaintiff ordinarily is to be awarded

attorney’s fees in all but special circumstances.”

Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 417 (1978)

(emphasis omitted).

            If attorney’s fees are warranted, they are determined

using the lodestar method, which entails “multiplying the number

of attorney hours reasonably expended by a reasonable hourly

rate.”   Munson v. Diamond, No. 15-cv-425 (DAB) (BCM), 2017 WL


                                    57
4863096, at *10 (S.D.N.Y. June 1, 2017) (citing Quaratino v.

Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999)).    The burden is

on the party seeking attorney’s fees to provide sufficient

evidence to support the hours worked, nature of the work

performed, and rates claimed.   Blum v. Stenson, 465 U.S. 886,

895 n.11 (1984); see also N.Y. State Ass’n for Retarded Children

v. Carey, 711 F.2d 1136, 1147-48 (2d Cir. 1983).    The

presumptively reasonable fee is that which “a reasonable, paying

client would be willing to pay, given that such a party wishes

to spend the minimum necessary to litigate the case

effectively.”   Simmons v. New York City Transit Auth., 575 F.3d

170, 174 (2d Cir. 2009) (internal quotation marks omitted)

(quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v.

County of Albany, 493 F.3d 110, 112, 118 (2d Cir. 2007), amended

on other grounds, 522 F.3d 182 (2d Cir. 2008)).    Courts employ

the “forum rule,” which provides that courts “should generally

use the hourly rates employed in the district in which the

reviewing court sits in calculating the presumptively reasonable

fee.”   Arbor Hill, 493 F.3d at 119 (citation and internal

quotation marks omitted); see also Blum, 465 U.S. at 895.    In

assessing the reasonableness of a fee, the court may also

consider “the type of case, the nature of the litigation, the

size of the firm, and the expertise of its attorneys.”    Barbu v.

Life Ins. Co. of N. Am., No. 12-cv-1629 (JFB) (SIL), 2015 WL


                                58
778325, at *3 (E.D.N.Y. Feb. 24, 2015) (citation and internal

quotation marks omitted).

                b.   Application

           The parties do not dispute, and the court agrees, that

plaintiff-intervenors are the “prevailing party” and, as such,

are entitled to reasonable attorney’s fees.     (ECF No. 211-1,

Memorandum of Law in Support of Plaintiffs’ Motion for

Attorneys’ Fees and Costs (“Pl. Fees & Costs Mem.”) at 2-4; ECF

No. 215, Defendants’ Memorandum of Law in Opposition to

Plaintiffs’ Motion for Attorneys’ Fees and Costs (“Def. Opp.

Fees & Costs Mem.”) at 7; ECF No. 218, Plaintiffs’ Reply Brief

in Support of Plaintiffs’ Motion for Attorneys’ Fees and Costs

(“Pl. Reply Fees & Costs Mem.”) at 2.)     Plaintiff-intervenors

argue that they are entitled to fees for 466.5 hours worked by

their counsel, Mango, which defendants and the court agree is a

reasonable number of hours given the nature and history of this

case.   (ECF No. 211-1, Pl. Fees & Costs Mem. at 7; ECF No. 211-

3, Mango’s Invoices; ECF No. 215, Def. Opp. Fees & Costs Mem. at

7.)   However, defendants argue that the hourly rate plaintiffs

request, $475 per hour for Mr. Mango is not reasonable.     (ECF

No. 215, Def. Opp. Fees & Costs Mem. at 9-12.)

           The court agrees that Mr. Mango’s requested hourly

rate of $475 is unreasonable.      As noted above, a reasonable rate

is generally one which comports with the hourly rates in the


                                   59
district in which the reviewing court sits.    Arbor Hill, 493

F.3d at 119; see also Blum, 465 U.S. at 895.    Courts in the

Eastern District of New York award hourly rates ranging from

$200 to $450 per hour for partners.   See Isigi v. Dorvilier, No.

16-cv-2218 (FB)(SMG), 2018 WL 1598613, at * 6 (E.D.N.Y. Mar. 14,

2018), report and recommendation adopted, 2018 WL 1597386

(E.D.N.Y. July 12, 2018); see also D’Annunzio v. Ayken, Inc.,

No. 11-cv-3303 (WFK) (WDW), 2015 WL 5308094, at *4 (E.D.N.Y.

Sept. 10, 2015) (describing the typical hourly rate for partners

as between $200 and $450); Morales v. B&M Gen. Renovation Inc.,

No. 14-cv-2790, 2016 WL 1266624, at *11 (E.D.N.Y. Mar. 9, 2016)

(“[T]he prevailing hourly rate for partners in this district is

between $300 and $400[.]”), report and recommendation adopted,

2016 WL 1258482 (E.D.N.Y. Mar. 29, 2016); but see McLaughlin v.

IDT Energy, No. 14-cv-4107 (ENV) (RML), 2018 WL 3642627, at *17

(E.D.N.Y. July 30, 2018) (finding, in relevant part, rates

typically awarded in this district to be “$550 for

partners/equity owners with more than thirty years of

experience, $500 for partners/equity owners with more than

fifteen years of experience, $450 for partners/equity owners

with more than ten years of experience”).

          Courts have noted that an hourly rate of $450 or

higher is reserved for special circumstances such as lawyers

with extensive experience who might be considered experts and/or


                               60
leaders in their areas of practice.   See, e.g., Remache v. Mac

Hudson Grp., No. 14-cv-3118 (AMD) (RML), 2018 WL 4573072, at *19

(E.D.N.Y. Sept. 7, 2018) (“[H]ourly rates higher than $350 are

generally reserved for law firm partners, unusually expert

litigators, or other special circumstances”), report and

recommendation adopted, 2018 WL 4568860 (E.D.N.Y. Sept. 24,

2018); see also Medina v. Donaldson, No. 10-cv-5922 (VMS), 2015

WL 77430, at *6 (E.D.N.Y. Jan. 6, 2015) (“The highest rates in

this district are reserved for expert trial attorneys with

extensive experience before the federal bar, who specialize in

the practice of civil rights law and are recognized by their

peers as leaders and experts in their fields.”) (citation and

internal quotation marks omitted); Anderson v. Cty. of Suffolk,

No. 09-cv-1913 (GRB), 2016 WL 1444594, at *4, 9 (E.D.N.Y. Apr.

11, 2016) (“Recent court decisions have awarded $400.00 to

$450.00 per hour for the most experienced trial attorneys.”).

          In support of their request for a $475 hourly fee for

Mango, plaintiffs cite to Mango’s professional experience, which

includes 24 years of practice (including labor and employment

law), being a partner at Mango & Iacovelli, LLP (established in

1996), litigation experience in the Eastern and Southern

Districts of New York, experience as co-counsel representing

intervening parties in suits initiated by the EEOC, and speaking

on continuing legal education (“CLE”) panels in the area of


                               61
employment law.   (ECF No. 211-2, Mango Decl. ¶ 8.)   Plaintiffs

also cite to Mango’s representation of plaintiff-intervenors,

which has spanned seven years, from preliminary investigations

through trial and the instant motions.   (Id. ¶ 6.)

Additionally, Mango charges his clients an hourly fee of $475.

(Id. ¶ 9.)   Plaintiffs, however, fail to provide persuasive

legal support for their argument that $475 is a reasonable

hourly fee, even for someone with Mango’s resume.     Of the cases

to which plaintiffs cite that ostensibly support a rate of $475,

two are from the Southern District and one, an Eastern District

case, was vacated and remanded by the Second Circuit for relying

on cases from the Southern District for determining reasonable

fees.   (See ECF No. 211-1, Pl. Fees & Costs Mem. at 6.)   Thus,

the court does not rely upon those cases in determining the

applicable reasonable fee for Mango.

           Based on Mr. Mango’s professional experience and his

role in the instant litigation, a reasonable hourly fee for

Mr. Mango is $400.   Weighing in favor of awarding Mr. Mango a

fee on the higher end of the fee scale is his title as a partner

at a law firm, his 24 years of experience, which includes

employment law experience, his speaking engagements on CLE

panels, and his experience in federal court.   On the other hand,

in his 24 years of experience, Mango has served as counsel in

the Eastern District in only fifteen actions, including the


                                62
instant action.   Moreover, according to Mango’s biography on his

law firm’s website, his practice is not exclusively or primarily

focused on employment law.    (See ECF No. 216-1, Declaration of

Patrick M. Muldowney (“Muldowney Decl.”), Exhibit A.)    Instead,

in addition to employment law, Mango’s practice includes

commercial and civil litigation, real estate, corporate/business

law, litigation/dispute resolution, securities law, and

entertainment law.   (Id.)   Plaintiffs have not provided the

court with a breakdown of how Mango’s practice is distributed

across these areas or how many cases similar to the instant

action he has handled.   Additionally, Mango’s law firm is small;

it is comprised only of Mango and the other named partner.      (See

ECF No. 216-1, Muldowney Decl., Exhibit B.)    Mango’s role in the

instant action also weighs in favor of a lower fee.    Though he

has been involved in the case from the very beginning, his role

at trial was limited – he conducted direct examination of only

two plaintiff-intervenors and did not conduct any cross-

examinations, argue any motions, or deliver the opening

statement or closing argument.

          Although Mango’s resume is impressive in its own

right, it is not comparable to those of attorneys who have been

awarded fees at the high rate that Mango requests.    See, e.g.,

D’Annunzio, 2015 WL 5308094, at *4 (awarding an hourly rate of

$450 to lead trial counsel with “24 years of litigation


                                 63
experience,” 18 of which were “devoted to litigating civil

rights and employment discrimination actions”); see also Sass v.

MTA Bus Co., 6 F. Supp. 3d 238, 262-63 (E.D.N.Y. 2014) (awarding

$425 hourly fee to solo practitioner with 33 years of experience

who tried approximately 500 employment discrimination cases);

Anderson, 2016 WL 1444594, at *4 (denying request for $500

hourly fee and awarding $450 hourly fee instead to “experienced

civil rights attorney” with 30 years of experience who

“unquestionably” qualifies as an “expert trial attorney[] with

extensive experience before the federal bar” and specializes in

civil rights law).    Given Mango’s experience and areas of

practice and that he did not act as lead counsel at trial, a

reasonable hourly fee for Mango is $400.    See, e.g., D’Annunzio,

2015 WL 5308094, at *4 (awarding $400 hourly fee to law firm

partners with 17 years of experience who worked on “hundreds of

discrimination cases” but did not act as lead trial counsel).

          2. Fee Adjustment for Limited Success

               a.    Legal Standard

          Once the court determines a lodestar figure, the court

may, in its discretion, increase or decrease that amount based

upon the prevailing party’s level of success.     See Hensley v.

Eckerhart, 461 U.S. 424, 436 (1983); Separ v. Nassau Cnty. Dept.

of Social Servs., 327 F. Supp. 2d 187, 190 (E.D.N.Y. 2004).     The

party advocating for a departure from the lodestar figure bears


                                 64
the burden of establishing that an adjustment is necessary to

the calculation of a reasonable fee.     United States Football

League v. National Football League, 887 F.2d 408, 413 (2d Cir.

1989), cert. denied, 493 U.S. 1071 (1990).

          In Hensley, the Supreme Court set forth an analytic

framework for determining whether partial success requires a

reduction from the lodestar figure.     461 U.S. at 434-37; see

also Grant v. Martinez, 973 F.2d 96, 101 (2d Cir. 1992).       First,

the court determines whether the plaintiff failed to succeed on

any claims wholly unrelated to the claims on which the plaintiff

succeeded.   Hensley, 461 U.S. at 434-35.    Hours spent on such

unsuccessful claims should be excluded.     Id.   Next, the court

determines whether any unsuccessful claims were interrelated

with successful claims.   Id. at 436.    If such unsuccessful

claims exist, the court must determine whether the level of

success warrants a reduction in the fee award.      Id.   Despite

promulgating this framework, the Supreme Court advised that

“[t]here is no precise rule or formula” for adjusting the

lodestar amount to account for limited success and the court

should instead “focus on the significance of the overall relief

obtained by the plaintiff in relation to the hours reasonably

expended on the litigation.”   Id. at 435-37.     In the same vein,

Hensley provides that if a plaintiff has obtained “excellent




                                65
results,” the court should not reduce the lodestar figure.       Id.

at 435.

                 b.   Application

            In the instant action, all of plaintiff-intervenors’

claims were interrelated and based on a common core of facts.

Therefore, the court skips step one of the Hensley framework.

Defendants contend that plaintiff-intervenors achieved “partial

success” under Hensley’s second step because, of the eighteen

claims plaintiff-intervenors originally asserted, ten were

dismissed at summary judgment, one was withdrawn prior to trial,

three were successful at trial, and four were unsuccessful at

trial.    (ECF No. 215, Def. Opp. Fees & Costs Mem. at 12-14.)

They argue that, as a result, Mango’s fees should be reduced “by

at least 50%.”    (Id.)   The court disagrees.

            Here, although plaintiff-intervenors did not prevail

on every claim they advanced, they achieved very favorable

results, including a jury award of $2,809,000 in compensatory

and punitive damages, reduced as described above, and court-

ordered injunctive relief, described above.      Plaintiff-

intervenors’ withdrawal of a single claim prior to trial and the

court’s and the jury’s rejection of others do not require the

court to reduce the lodestar amount, especially given that the

claims were pleaded and tried in good faith and with material

support in the record.     For example, the withdrawn claim was a


                                    66
plaintiff-intervenor’s hostile work environment claim, and the

jury ultimately decided unanimously in plaintiffs’ favor with

respect to all remaining hostile work environment claims.    See

Green v. Torres, 361 F.3d 96, 99-100 (2d Cir. 2004) (“[We]

specifically note that we are not endorsing a pleading judgment

rule, or implying that fees may permissibly be reduced in every

civil rights case where the plaintiff voluntarily abandons

claims prior to a decision on the merits.”); see also Hensley,

461 U.S. at 435 (“Litigants in good faith may raise alternative

legal grounds for a desired outcome, and the court’s rejection

of or failure to reach certain grounds is not a sufficient

reason for reducing a fee.”).

          In contrast to the cases cited by defendants,

plaintiff-intervenors succeeded on claims that encompass the

core issues in this litigation and were interrelated with

unsuccessful and withdrawn claims and they were awarded

significant damages and injunctive relief as a result.    For

example, defendants cite Separ, in which the court reduced the

plaintiffs’ attorneys’ fees by 40% because the plaintiffs

“failed to submit any material evidence in support of” several

causes of action and the claims submitted to the jury were each

“factually distinguishable.”    327 F. Supp. 2d at 192.

Defendants also rely on Hine v. Mineta, in which the court

reduced the lodestar figure by 60% because the plaintiff


                                 67
succeeded on only one of three claims and received a sliver of

the damages sought.    253 F. Supp. 2d 464, 467 (E.D.N.Y. 2003).

For the reasons discussed above, these cases are distinguishable

from the instant action and do not support defendants’ request

for a 50% reduction to the lodestar figure.      Therefore, the

court denies defendants’ request to reduce attorney’s fees on

the basis of plaintiff-intervenors’ partial success.

             Consistent with the above, Mango is awarded $186,600

in attorney’s fees.

     B.    Plaintiff-Intervenors’ and EEOC’s Costs

           1.   Legal Standard

           Pursuant to Federal Rule of Civil Procedure 54(d)(1),

“costs other than attorneys’ fees shall be allowed as of course

to the prevailing party unless the court otherwise directs.”

Fed. R. Civ. P. 54(d)(1).    Section 1920 of Title 28 of the

United States Code and Local Rule 54.1(c) identify those items

which are taxable as costs.      28 U.S.C. § 1920; Local R. Civ. P.

54.1(c).   Section 1821 of Title 28 of the United States Code

provides the per diem, mileage, and subsistence fees allowed for

witnesses.    28 U.S.C. § 1821.

           The decision to award costs is within the discretion

of the court.    Dattner v. Conagra Foods, Inc., 458 F.3d 98, 100

(2d Cir. 2006).    Initially, “[t]he burden is on the prevailing

party to establish to the court’s satisfaction that the taxation


                                   68
of costs is justified.”        John & Kathryn G. v. Bd. of Educ. of

Mount Vernon Pub. Sch., 891 F. Supp. 122, 123 (S.D.N.Y. 1995).

Failure to adequately document costs may result in the denial or

reduction of those costs.        Baker v. Power Securities Corp., 174

F.R.D. 292, 294-95 (W.D.N.Y. 1997).         However, once “the

prevailing party demonstrates the amount of its costs and that

they fall within an allowable category of taxable costs, see

Local Rule 54.1(a), that party enjoys a presumption that its

costs will be awarded.”        Patterson v. McCarron, No. 99-cv-11078

(RCC), 2005 WL 735954, at *1 (S.D.N.Y. Mar. 30, 2005).

            2.   Application

            Pursuant to Federal Rule of Civil Procedure 54, Local

Rule of Civil Procedure 54.1, and 28 U.S.C. §§ 1821 and 1920,

the EEOC seeks costs for claimants in the amount of $50,345.69 6

and Mango seeks costs and disbursements for plaintiffs in the

amount of $400. 7    (ECF No. 219, Revised EEOC Bill of Costs; ECF

No. 211-4, Mango’s Bill of Costs.)         Specifically, the EEOC

requests the following:        $34,370.44 in “[f]ees for printed or

electronically recorded transcripts necessarily obtained for use


6 Plaintiffs originally sought costs in the amount of $52,201.14.  (ECF No.
211-1, Pl. Fees & Costs Mem. at 9; ECF No. 211-5, EEOC Bill of Costs.)
However, through the course of briefing the instant motion, plaintiffs
ultimately submitted a Revised Bill of Costs, claiming $50,345.68. (ECF No.
219, Revised Bill of Costs; see also ECF No. 218, Pl. Reply Fees & Costs
Mem.) Therefore, the court considers the requested costs $50,345.69, as
listed in the Revised Bill of Costs.
7 Plaintiffs originally sought $759 in costs associated with Mango’s lodging,

but they have since withdrawn that request for costs. (ECF No. 218, Pl.
Reply Fees & Costs Mem. at 2 n.1.)


                                      69
in this case”; $1,596.85 in “[f]ees and disbursements for

printing”; $6,043.79 in “[f]ees for witnesses” 8; and $8,334.61 in

“[f]ees for exemplification and the costs of making copies of

any materials where the copies are necessarily obtained for use

in the case.”     (ECF No. 219, Revised EEOC Bill of Costs at 1.)

Mango seeks costs in the amount of $400 for fees of the Clerk,

to which defendants do not object and which the court grants.

(ECF No. 211-4, Mango Bill of Costs.)          Of those enumerated

costs, defendants argue that the EEOC is not entitled to:

$16,154.40 in costs for daily transcripts and real time

transcription at trial; $1,596.85 in copying costs; and

$6,043.79 in witness fees.       (ECF No. 215, Def. Opp. Fees & Costs

Mem. at 14-24; see also ECF No. 219, Revised EEOC Bill of

Costs.)   The court addresses each in turn.

                  a.   Transcript Fees

            Plaintiffs request costs for the pre-trial conference

transcript, real time transcripts from voir dire, and daily

trial transcripts from trial.        (ECF No. 218, Pl. Reply Fees &

Costs Mem. at 6-9.)      Defendants argue that plaintiffs’ requests

should be denied because real time costs are not recoverable and

because the court did not require the parties to order the pre-



8 In the Revised Bill of Costs, this cost is split between witness costs and

“other costs.” (ECF No. 219, Revised Bill of Costs at 1.) However, the
“other costs” consist of witness fees. Thus, the court groups the two
categories of costs together as witness fees.


                                      70
trial transcript or daily trial transcripts.    (ECF No. 215, Def.

Fees & Costs Mem. at 16-18.)

           Plaintiffs’ request for $256.20 in real-time

transcript costs is denied.    (See ECF No. 219-1, EEOC Revised

Bill of Costs Documentation at 2.)    First, plaintiffs have

failed to provide the court with case law supporting their

contention that real-time transcript costs qualify as taxable

costs.   Cf. Internet Law Library, Inc. v. Southridge Capital

Mgmt. LLC, No. 01-cv-877 (JSR), 2010 WL 3290965, at *7 (S.D.N.Y.

Aug. 11, 2010) (finding real-time deposition transcripts not

taxable costs); In re Omperazole Patent Litig., Nos. 00-cv-6749

(BSJ), 03-cv-6057 (BSJ), 2012 WL 5427849, at *4 (S.D.N.Y. Nov.

7, 2012) (same).   Second, even if real-time transcript costs are

taxable, plaintiffs have failed to persuade the court that here

the real time transcripts “were necessary, as opposed to merely

convenient or helpful” to their ability to conduct voir dire,

especially given that there were three to four lawyers

participating in the process.    See AIG Global Sec. Lending Corp.

v. Banc of Am. Sec. LLC, No. 01-cv-11448 (JGK), 2011 WL 102715,

at *2 (S.D.N.Y. Jan. 6, 2011) (denying request for real time

transcripts).

           Plaintiffs’ request for costs of the final pre-trial

conference and daily trial transcripts is otherwise granted.      It

is within a court’s discretion to award costs for a transcript


                                 71
that was “necessarily obtained for use in the case.”   28 U.S.C.

§ 1920(4); see also Local Civ. R. 54.1(c)(1) (identifying

transcripts “necessarily obtained for use” in court as taxable

costs).   In determining whether transcripts were necessary

pursuant to 28 U.S.C. § 1920(4), the court assesses whether they

provided more than “mere convenience” for counsel.   Gallela v.

Onassis, 487 F.2d 986, 999 (2d Cir. 1973).   In deciding whether

a daily transcript was necessary, courts have considered, among

other things: “(1) the length and complexity of the trial; (2)

the need for daily transcripts to examine witnesses; (3) the

need for daily transcripts for summation; and (4) whether the

credibility of the witnesses was crucial in the case.”   Close-Up

Int’l., Inc. v. Berov, No. 02-cv-2363 (DGT), 2007 WL 4053682, at

*10 (E.D.N.Y. Nov. 13, 2007).

          Here, the trial lasted nearly three weeks and involved

over twenty witnesses (including two who testified via

deposition); twenty-one separate claims covering four different

types of claims, i.e., wrongful termination on the basis of

rejection of defendants’ religion and on the basis of the

claimant’s religion, retaliation, and hostile work environment,

for which the court provided jury instructions allowing four

distinct legal theories of liability; motions in limine and

other pretrial decisions issued in a Memorandum and Order as

well as orally at the final pre-trial conference and during


                                72
trial; and two oral applications and arguments made by

defendants for judgment as a matter of law pursuant to Federal

Rule of Civil Procedure 50.   Additionally, plaintiffs submit

that they utilized the daily transcripts for their preparation

and execution of this action at trial, including during multiple

witness examinations, summations, and to rebut defendants’ Rule

50 motions.   (ECF No. 218, Pl. Reply Fees & Costs Mem. at 8.)

Although the court did not specifically order the parties to

obtain trial transcripts, the court nonetheless finds that the

use of daily transcripts throughout the three week trial

provided more than “mere convenience” for the parties and was

necessary for the effective litigation of the action.    See,

e.g., Houston v. Cotter, 234 F. Supp. 3d 392, 414 (E.D.N.Y.

2017) (awarding daily transcript as taxable cost in eight-day

trial with one plaintiff); see also Karibian v. Columbia Univ.,

1997 WL 2538, at *2 (S.D.N.Y. Jan. 3, 1997) (awarding costs of

transcripts because it was “entirely reasonable” for defendant

to consider them necessary given the length of trial, necessity

of transcripts for preparing for witness examinations, and in

light of extensive post trial briefing).

          Consistent with the above, the court awards plaintiffs

$34,114,24 in costs for transcript fees.




                                73
                  b.   Printing and Copying Fees

          Plaintiffs seek costs for printing in the amount of

$1,596.85 and for copies in the amount of $8,334,61.        (ECF No.

219, Revised EEOC Bill of Costs at 1.)      These costs include

printing and copying exhibits and deposition transcripts.        (ECF

No. 218, Pl. Reply Fees & Costs Mem. at 11-12; ECF No. 219-1,

EEOC Revised Bill of Costs Documentation at 36-40.)        Defendants

object to plaintiffs’ request, although their objection is not

entirely clear.    They state that they object to plaintiffs’

copying costs, but in their briefing defendants cite the dollar

amount associated with defendants’ printing costs.        (See ECF No.

215, Def. Opp. Fees & Costs Mem. at 18-20.)        Rather than guess

the nature of defendants’ intended objection, the court grants

plaintiffs’ request for costs as to printing and copying based

on plaintiffs’ articulation and documentation of these costs.

(See ECF No. 218, Pl. Reply Fees & Costs Mem. at 11-12; ECF No.

219, Revised Bill of Costs at 36-40.)

                  c.   Witness Fees

          Plaintiffs seek $6,043.79 in costs associated with

witness fees.    (ECF No. 219, Revised EEOC Bill of Costs.)      Local

Civil Rule 54.1 provides that fees and travel expenses for

testifying witnesses are taxable, consistent with 28 U.S.C.

1821, which establishes the terms of costs for mileage and

subsistence.    Local Civ. R. 54.1(c)(3).    However, “[n]o party to


                                      74
the action may receive witness fees, travel expenses, or

subsistence.”   Id.   First, defendants argue that plaintiffs’

requests for costs pertaining to the seven EEOC claimants who

testified should be denied because the court previously held

that those claimants were parties for the purposes of Federal

Rule of Evidence 801.    (ECF No. 215, Def. Opp. Fees & Costs Mem.

at 21; see also Final Pretrial Conference Tr. at 26-29.)

Defendants’ attempt to stretch the court’s narrow ruling is

unpersuasive and unsupported.    The EEOC is not a “proxy” for the

employee claimants nor does the EEOC “stand in the employee’s

shoes.”   E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 288, 305

(2002).   Likewise, EEOC claimants do not qualify as parties.

Thus, Local Civil Rule 54.1 does not preclude awarding

plaintiffs from obtaining costs associated with the claimants’

testimony.

          Plaintiffs’ requested witness costs include $5,023.82

in subsistence (including food and lodging) costs and $1,019.97

in mileage costs with respect to claimants Josey, Safara,

Honohan, Diaz, Benedict, Pegullo, and Maldari.    (ECF No. 219,

Revised EEOC Bill of Costs.)    Defendants object entirely to

plaintiffs’ request for subsistence costs for claimants Honohan,

Diaz, Benedict, Pegullo, and Maldari because they all reside




                                 75
within an hour and a half of the courthouse. 9          (ECF No. 215, Def.

Opp. Fees & Costs Mem. at 22-23.)          They also object to

plaintiffs’ requested subsistence and mileage costs for Safara

and Josey, both of whom live outside of the tri-state area,

insofar as they exceed the permissible rates and are

insufficiently documented.       (Id. at 23-24.)

            Section 1821 of Title 28 of the United States Code

provides that “[a] subsistence allowance shall be paid to a

witness when an overnight stay is required at the place of

attendance because such place is so far removed from the

residence of such witness as to prohibit return thereto from day

to day.”    28 U.S.C. § 1821(d)(1).        “A subsistence allowance for

a witness shall be paid in an amount not to exceed the maximum

per diem allowance prescribed by the Administrator of General

Services.”    28 U.S.C. § 1821(d)(2).        In April 2018, the relevant

per diem lodging rate was $253, and meals and incidentals rates

were $74 for a single calendar day of travel that was neither

the first nor last day of travel, and $55.50 each for the first

and last day of travel.       See Per Diem Rates for New York-FY

2018, effective October 2017 – September 2018, available at

https://www.gsa.gov/travel/plan-book/per-diem-rates/per-diem-

rates-


9 During the relevant period, Honohan, Diaz, Pegullo, and Maldari all resided
in Long Island, New York, and Benedict resided in Morris Plains, New Jersey.
(See ECF No. 219, Revised EEO Bill of Costs.)


                                      76
lookup/?action=perdiems_report&state=&fiscal_year=2018&zip=11201

&city=.

           “A witness who travels by common carrier,” shall

“utilize . . . the most economical rate reasonably available”

and shall furnish “[a] receipt or other evidence of actual

cost[.]”   28 U.S.C. § 1821(c)(1).   Witnesses who travel by

privately owned vehicle shall be provided a “travel allowance

equal to the mileage allowance” prescribed pursuant to 5 U.S.C.

§ 5704, and witnesses who travel shall also be paid in full for

any taxi fares between lodging and carrier terminals, normal

travel expenses within and outside the judicial district, and

parking fees (upon presentation of a valid parking receipt).    28

U.S.C. § 1821(c)(2)-(4).   In April 2018, the relevant per diem

privately owned automobile mileage rate was $0.545 per mile.

See Per Diem Rates for New York-FY 2018, effective January 1,

2018, available at https://www.gsa.gov/travel/plan-

book/transportation-airfare-rates-pov-rates/privately-owned-

vehicle-pov-mileage-reimbursement-rates.

           With respect to claimants Honohan, Diaz, Benedict,

Pegullo, and Maldari, plaintiffs’ request for subsistence costs

is denied.   Given the proximity to the courthouse of these

claimants’ residences, and especially in light of the fact that

many jurors traveled just as far if not farther than those

witnesses, the court finds that an overnight stay was not


                                77
required.    See Palm Bay Int’l, Inc. v. Marchesi Di Barolo

S.P.A., 285 F.R.D. 225, 236 (E.D.N.Y. 2012) (denying subsistence

costs where witness lived in Northern New Jersey).    Defendants

do not object to any of plaintiffs’ requested mileage costs for

these claimants, as stated in the Revised Bill of Costs.      Thus,

plaintiffs are entitled to costs for mileage, taxi fares,

parking, and other local transportation for claimants Honohan,

Diaz, Benedict, and Maldari.    (See ECF No. 218, Pl. Reply Fees &

Costs Mem. at 10 n.5 (withdrawing request for cost of Pegullo’s

carfare).)    Based on the documentation plaintiffs provided to

the court, which does not include receipts, the court cannot

award a specific amount of costs aside from mileage costs.

Thus, the court awards $40.11 in mileage costs for Honohan,

$41.86 in mileage costs for Benedict, and $64.53 in mileage

costs for Maldari, and denies plaintiffs’ request for travel

costs as to Diaz.    (ECF No. 219-1, EEOC Revised Bill of Costs

Documentation at 4-12, 16-21.)

            The court finds that claimants Safara and Josey, who

traveled from Texas and Virginia respectively, are entitled to

subsistence and travel costs within the statutory limits.     The

costs for these claimants’ mileage and lodging are sufficiently

documented and within the approved rates, and the court

therefore awards those costs in the amounts of $253 in lodging

and $20.38 in mileage for Safara, and $506 in lodging and $19.08


                                 78
in mileage for Josey.   (ECF No. 219, Revised EEOC Bill of Costs;

ECF No. 219-1, EEOC Revised Bill of Costs Documentation at 13-

15, 22-24, 31, 35.)   The other requested costs for these

claimants, including parking, airfare, taxis, and meals, are

insufficiently documented because plaintiffs have only submitted

spreadsheets and vouchers documenting general costs without

itemized receipts or other proof of itemized costs, and are

therefore denied.   See 28 U.S.C. § 1821(c)(1) (requiring “[a]

receipt or other evidence of actual cost” for common carrier

costs); id. § 1821(c)(3) (requiring “a valid parking receipt”

for parking fees); In re Omeprazole Patent Litig., 2012 WL

547791, at *5 (denying costs for airfare where requesting party

failed to provide a “receipt or other evidence of actual cost”);

Baker v. Power Securities Corp., 174 F.R.D. 292, 294-95

(W.D.N.Y. 1997) (denying request for travel expenses that were

listed on a billing statement but not otherwise documented).

          For the reasons stated and consistent with the above,

the court awards costs of $44,991.11 to the EEOC and $400 to

Mango and denies plaintiffs’ request for travel costs for Diaz

and subsistence and travel costs as to Safara and Josey.    The

court grants, plaintiffs’ request for printing and copying

costs.




                                79
                           CONCLUSION

          For the foregoing reasons and in the manner stated,

plaintiffs’ motions for injunctive relief, attorney’s fees, and

costs are granted in part and denied in part.   Specifically, the

court orders: (1) injunctive relief, as provided above; (2)

plaintiff-intervenor Pabon shall be awarded $46,372.40 in back

pay with prejudgment interest calculated consistent with this

order; (3) judgment consisting of compensatory and punitive

damages shall be entered against defendants as to the claimants,

without prejudice to defendants’ right to move for remittitur;

(4) Mango shall be awarded $186,600 in attorney’s fees and $400

in costs; and (5) the EEOC shall be awarded $44,991.11 in costs.

The Clerk of Court is directed to enter judgment consistent with

this order.



SO ORDERED.


Dated:    December 28, 2018
          Brooklyn, New York


                                    ___________/s/_______________
                                    HON. KIYO A. MATSUMOTO
                                    United States District Judge
                                    Eastern District of New York




                               80
